Exhibit 10.1

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of March 19, 2012

Among

JABIL CIRCUIT, INC.

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

CITIBANK, N.A.

as Administrative Agent

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

THE ROYAL BANK OF SCOTLAND PLC,

and

BANK OF AMERICA, N.A.,

as Documentation Agents

 

 

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES LLC

and

RBS SECURITIES INC.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

SECTION 1.01.

   Certain Defined Terms      1   

SECTION 1.02.

   Computation of Time Periods      13   

SECTION 1.03.

   Accounting Terms      13   

ARTICLE II

  

SECTION 2.01.

   The Advances and Letters of Credit      13   

SECTION 2.02.

   Making the Advances      14   

SECTION 2.03.

   Issuance of and Drawings and Reimbursement Under Letters of Credit      16   

SECTION 2.04.

   Fees      17   

SECTION 2.05.

   Termination or Reduction of the Commitments      18   

SECTION 2.06.

   Repayment of Advances and Letter of Credit Drawings      18   

SECTION 2.07.

   Interest on Advances      19   

SECTION 2.08.

   Interest Rate Determination      19   

SECTION 2.09.

   Optional Conversion of Advances      21   

SECTION 2.10.

   Prepayments of Advances      21   

SECTION 2.11.

   Increased Costs      22   

SECTION 2.12.

   Illegality      22   

SECTION 2.13.

   Payments and Computations      22   

SECTION 2.14.

   Taxes      24   

SECTION 2.15.

   Sharing of Payments, Etc.      26   

SECTION 2.16.

   Evidence of Debt      26   

SECTION 2.17.

   Use of Proceeds      27   

SECTION 2.18.

   Increase in the Aggregate Revolving Credit Commitments      27   

SECTION 2.19.

   Defaulting Lenders      28   



--------------------------------------------------------------------------------

ARTICLE III

  

SECTION 3.01.

   Conditions Precedent to Effectiveness of Section 2.01      30   

SECTION 3.02.

   Initial Advance to Each Designated Subsidiary      31   

SECTION 3.03.

   Conditions Precedent to Each Borrowing, Issuance and Commitment Increase.   
  31   

SECTION 3.04.

   Determinations Under Section 3.01      32   

ARTICLE IV

  

SECTION 4.01.

   Representations and Warranties of the Company      32   

ARTICLE V

  

SECTION 5.01.

   Affirmative Covenants      34   

SECTION 5.02.

   Negative Covenants      36   

SECTION 5.03.

   Financial Covenants      39   

ARTICLE VI

  

SECTION 6.01.

   Events of Default      39   

SECTION 6.02.

   Actions in Respect of the Letters of Credit upon Default      41   

ARTICLE VII

  

SECTION 7.01.

   Unconditional Guaranty      42   

SECTION 7.02.

   Guaranty Absolute      42   

SECTION 7.03.

   Waivers and Acknowledgments      43   

SECTION 7.04.

   Subrogation      43   

SECTION 7.05.

   Continuing Guaranty; Assignments      44   

ARTICLE VIII

  

SECTION 8.01.

   Authorization and Authority      44   

SECTION 8.02.

   Rights as a Lender      44   

SECTION 8.03.

   Duties of Agent; Exculpatory Provisions      44   

SECTION 8.04.

   Reliance by Agent      45   

SECTION 8.05.

   Delegation of Duties      45   

SECTION 8.06.

   Resignation of Agent      45   

 

2



--------------------------------------------------------------------------------

SECTION 8.07.

   Non-Reliance on Agent and Other Lenders      46   

SECTION 8.08.

   Indemnification      46   

SECTION 8.09.

   Other Agents.      47   

ARTICLE IX

  

SECTION 9.01.

   Amendments, Etc.      47   

SECTION 9.02.

   Notices, Etc.      48   

SECTION 9.03.

   No Waiver; Remedies      49   

SECTION 9.04.

   Costs and Expenses      49   

SECTION 9.05.

   Right of Set-off      50   

SECTION 9.06.

   Binding Effect      50   

SECTION 9.07.

   Assignments and Participations      50   

SECTION 9.08.

   Confidentiality      53   

SECTION 9.09.

   Designated Subsidiaries      54   

SECTION 9.10.

   Governing Law      55   

SECTION 9.11.

   Execution in Counterparts      55   

SECTION 9.12.

   Judgment      55   

SECTION 9.13.

   Jurisdiction, Etc.      55   

SECTION 9.14.

   Substitution of Currency      56   

SECTION 9.15.

   No Liability of the Issuing Banks      56   

SECTION 9.16.

   Patriot Act Notice      56   

SECTION 9.17.

   Power of Attorney      56   

SECTION 9.18.

   Replacement of Lenders      56   

SECTION 9.19.

   No Fiduciary Duties      57   

SECTION 9.20.

   Waiver of Jury Trial      58   

 

3



--------------------------------------------------------------------------------

Schedules     

Schedule I

  -    List of Applicable Lending Offices

Schedule 2.01(b)

  -    Existing Letters of Credit

Schedule 3.01(b)

  -    Disclosed Litigation

Schedule 5.02(a)

  -    Existing Liens

Schedule 5.02(d)

  -    Existing Debt

Exhibits

Exhibit A

  -      Form of Note

Exhibit B

  -      Form of Notice of Revolving Credit Borrowing

Exhibit C

  -      Form of Assignment and Assumption

Exhibit D

  -      Form of Opinion of Counsel for the Company

Exhibit E

  -      Form of Designation Agreement

 

4



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of March 19, 2012

JABIL CIRCUIT, INC., a Delaware corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and issuers of letters of credit (“Initial Issuing Banks”) listed on Schedule I
hereto, JPMORGAN CHASE BANK, N.A., as syndication agent, THE ROYAL BANK OF
SCOTLAND PLC and BANK OF AMERICA, N.A., as documentation agents, and CITIBANK,
N.A. (“Citibank”), as administrative agent (the “Agent”) for the Lenders (as
hereinafter defined), agree as follows:

PRELIMINARY STATEMENT.

The Company, the lenders parties thereto and Citibank, as agent, were parties to
that certain Five Year Credit Agreement dated as of May 11, 2005, amended and
restated as of July 19, 2007, and further amended and restated as of December 7,
2010 (the “Existing Credit Agreement”). Subject to the satisfaction of the
conditions set forth in Section 3.01, the Company, the parties hereto and
Citibank, as Agent, desire to amend and restate the Existing Credit Agreement as
herein set forth.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means a Revolving Credit Advance or a Swing Line Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 1615
Brett Road, Building #3, New Castle, Delaware 19720, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Agent or the Sub-Agent designated in
writing from time to time by the Agent to the Company and the Lenders for such
purpose and (c) in any such case, such other account of the Agent as is
designated in writing from time to time by the Agent to the Company and the
Lenders for such purpose.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.



--------------------------------------------------------------------------------

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating S&P/Moody’s

   Applicable Margin for
Eurocurrency  Rate Advances     Applicable Margin for
Base  Rate Advances  

Level 1

BBB or Baa2 or above

     1.175 %      0.175 % 

Level 2

BBB- or Baa3

     1.250 %      0.250 % 

Level 3

BB+ or Ba1

     1.450 %      0.450 % 

Level 4

BB or Ba2

     1.650 %      0.650 % 

Level 5

Lower than Level 4

     1.850 %      0.850 % 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating S&P/Moody’s

   Applicable
Percentage  

Level 1

BBB or Baa2 or above

     0.200 % 

Level 2

BBB- or Baa3

     0.250 % 

Level 3

BB+ or Ba1

     0.300 % 

Level 4

BB or Ba2

     0.350 % 

Level 5

Lower than Level 4

     0.400 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Law” means any law or proceeding of the type referred to in
Section 6.01(e) or Title 11, U.S. Code, or any similar foreign, federal, state
or provincial law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b)  1/2 of one percent per annum above the Federal Funds Rate; and

 

2



--------------------------------------------------------------------------------

(c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day or if such day is not a
Business Day, the previous Business Day).

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Borrowers” means, collectively, the Company and the Designated Subsidiaries
from time to time.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Swing Line Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan, Euros, the lawful
currency of Canada and the lawful currency of Switzerland.

“Company Information” has the meaning specified in Section 9.08.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business and monetary obligations arising
under supply or consignment agreements, in each case not overdue by more than 90
days or are being contested in good faith by appropriate proceedings and for
which reasonable reserves are being maintained), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments
(excluding undrawn amounts), (d) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP as in
effect on the date hereof, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit, bank guarantees, surety bonds or similar extensions of credit,
(g) obligations of such Person in respect of Hedge Agreements, (h) all Invested
Amounts, (i) all liability under any synthetic lease or tax ownership operating
lease, (j) all Debt of others referred to in clauses (a) through (i) above or
clause (k) below (collectively, “Guaranteed Debt”) guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (1) to pay or purchase such

 

3



--------------------------------------------------------------------------------

Guaranteed Debt or to advance or supply funds for the payment or purchase of
such Guaranteed Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Guaranteed Debt or to assure the holder of
such Guaranteed Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss, and (k) all Debt referred to
in clauses (a) through (j) above (including Guaranteed Debt) secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.19(d), at any time, any Lender
that, at such time (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances or participations in respect of
Letters of Credit, within two Business Days of the date required to be funded by
it hereunder, unless such Lender reasonably determines in good faith, and so
notifies the Agent and the Company in writing, that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
notified the Company or the Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder (unless such Lender reasonably determines
in good faith, and so notifies the Agent and the Company in writing, that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after written request
by the Agent (based on its reasonable belief that such Lender may not fulfill
its funding obligations hereunder), to confirm in a manner reasonably
satisfactory to the Agent that it will comply with its funding obligations
hereunder, provided that a Lender shall cease to be a Defaulting Lender upon the
Agent’s receipt of such confirmation, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any debtor
relief law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that (i) a Lender
shall not be a Defaulting Lender solely by virtue of the control, ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority or the exercise of control
over such Lender or any direct or indirect parent company thereof by a
governmental authority and (ii) if the condition(s) precedent to funding that
form the basis of a Lender’s determination in clause (a) or (b) have been
effectively waived in accordance with this Agreement, such Lender shall be a
Defaulting Lender if such failure to fund continues after the effectiveness of
such waiver.

“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit E hereto signed by such Designated Subsidiary
and the Company.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

 

4



--------------------------------------------------------------------------------

“EBITDA” means, for any period, net income (or net loss) plus the sum (without
duplication) of (a) interest expense, (b) income tax expense, (c) depreciation
expense, (d) amortization expense, (e) to the extent included in net income,
non-cash, non-recurring charges, (f) to the extent included in net income,
non-cash, recurring charges related to equity compensation and (g) to the extent
included in net income, loss on sale of accounts receivable, in each case
determined in accordance with GAAP for such period; provided, that for purposes
of calculating EBITDA for the Company and its Subsidiaries for any period, the
EBITDA of any Person (or assets or division of such Person) acquired by the
Company or any of its Subsidiaries during such period shall be included on a pro
forma basis for such period (assuming the consummation of such acquisition
occurred on the first day of such period).

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means (a) any notice of non-compliance or violation,
notice of liability or potential liability, proceeding, consent order or consent
agreement by any governmental or regulatory authority with jurisdiction or
(b) any litigation, case, suit, demand, demand letter or claim by any
governmental or regulatory authority or any third party relating in any way to
any Environmental Law, Environmental Permit or Hazardous Materials, including,
without limitation, (x) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (y) by any governmental or regulatory authority or any such third party for
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment or natural resources, including, without limitation, those relating
to the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials, to the extent applicable to the operations of
the Company or any of its Subsidiaries.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law for the
operations of the Company or any of its Subsidiaries.

“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement, and the “Equivalent” in any
Committed Currency of Dollars means the equivalent in such Committed Currency of
Dollars determined by using the quoted spot rate at which the Agent’s principal
office in London offers to exchange such Committed Currency for Dollars in
London prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms
of this Agreement) on such date as is required pursuant to the terms of this
Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11),

 

5



--------------------------------------------------------------------------------

(12) or (13) of Section 4043(c) of ERISA is reasonably expected to occur with
respect to such Plan within the following 30 days; (b) the application for a
minimum funding waiver with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Company or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Company or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (f) the conditions for the imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan; or (g) the institution by
the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA,
or the occurrence of any event or condition described in Section 4042 of ERISA
that constitutes grounds for the termination of, or the appointment of a trustee
to administer, a Plan.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) appearing on
Reuters LIBOR01 Page (or any successor page) as the London interbank offered
rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/100 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars or the applicable
Committed Currency is offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to such Reference Bank’s Eurocurrency
Rate Advance comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period. If the Reuters LIBOR01 Page (or any successor page) is
unavailable, the Eurocurrency Rate for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.08.

“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

 

6



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.01.

“Existing Debt” has the meaning specified in Section 5.02(d)(ii).

“Facility” means the Revolving Credit Facility, the Letter of Credit Facility or
the Swing Line Facility.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic under
any Environmental Law, located on or under or emanating from real property owned
or operated by the Company or any of its Subsidiaries.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts and other similar agreements (for the avoidance
of doubt, Hedge Agreements do not include currency swap agreements and currency
future or option contracts).

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Information Memorandum” means the information memorandum dated February 21,
2012 issued by the Agent in connection with the syndication of the Commitments.

“Initial GAAP” has the meaning specified in Section 1.03.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one or two weeks, or one, two, three or six months, and
subject to clause (c) of this definition, nine or twelve months, as the
applicable Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

(a) the Borrowers may not select any Interest Period with respect to any
Eurocurrency Rate Borrowing that ends after the Termination Date;

 

7



--------------------------------------------------------------------------------

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) the Borrowers shall not be entitled to select an Interest Period having a
duration of nine or twelve months unless, by 2:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, each
Lender notifies the Agent that such Lender will be providing funding for such
Borrowing with such Interest Period (the failure of any Lender to so respond by
such time being deemed for all purposes of this Agreement as an objection by
such Lender to the requested duration of such Interest Period); provided that,
if any or all of the Lenders object to the requested duration of such Interest
Period, the duration of the Interest Period for such Borrowing shall be two
weeks or one, two, three or six months, as specified by the Borrower requesting
such Borrowing in the applicable Notice of Revolving Credit Borrowing as the
desired alternative to an Interest Period of nine or twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period of one, two,
three, six, nine or twelve months to occur in the next following calendar month,
the last day of such Interest Period shall occur on the next preceding Business
Day; and

(e) whenever the first day of any Interest Period of one, two, three, six, nine
or twelve months occurs on a day of an initial calendar month for which there is
no numerically corresponding day in the calendar month that succeeds such
initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Company in connection with any receivables securitization
program and paid to the Company or its Subsidiaries, as reduced by the aggregate
amounts received by such investors from the payment of receivables and applied
to reduce such invested amounts.

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

“Issuing Bank” means an Initial Issuing Bank or any other Lender that expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as an Issuing
Bank.

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent and the
Issuing Banks.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lenders” means each Initial Lender, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 and each Person that
shall become a party hereto pursuant to Section 9.07, and, as the context may
require, each Swing Line Bank.

“Letter of Credit” has the meaning specified in Section 2.01(b).

 

8



--------------------------------------------------------------------------------

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s “Letter
of Credit Commitment” or (b) if such Lender has entered into an Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(c) as such Lender’s “Letter of
Credit Commitment”, as such amount may be reduced pursuant to Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) $75,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Material Adverse Change” means any material adverse change in the business,
financial condition or operations of the Company and its Subsidiaries taken as a
whole.

“Material Adverse Effect” means (a) a material adverse effect on the business,
financial condition or operations of the Company and its Subsidiaries taken as a
whole, (b) a material impairment of the ability of the Agent or any Lender to
enforce or collect any obligations of any Borrower under this Agreement or any
Note or (c) a material impairment of the ability of any Borrower to perform its
obligations under this Agreement or any Note.

“Moody’s” means Moody’s Investors Service, Inc.

“Morean Group” means (a) William D. Morean, his spouse, and any of his parents
and lineal descendants, their spouses and the children of any such spouses born
of a prior union, and their lineal descendants, and the estates, executors and
administrators of any of such Persons, (b) any trustee under any inter vivos or
testamentary trust for the benefit of any of the Persons specified in clause
(a) or the beneficiaries thereunder, and (c) any corporation, partnership,
limited liability company, trust or other entity in which the Persons referred
to in clauses (a) or (b) in the aggregate have either a direct or indirect
beneficial interest or voting control of greater than 50%.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Note” means a promissory note of a Borrower payable to the order of a Lender,
delivered pursuant to a request made under Section 2.16 in substantially the
form of Exhibit A hereto, evidencing the aggregate indebtedness of such Borrower
to such Lender resulting from the Advances made by such Lender.

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Participant” has the meaning assigned to such term in Section 9.07(d).

 

9



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Company and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law (and ordinary course of business contractual Liens in respect of such
Liens), such as materialmen’s, mechanics’, carriers’, workmen’s, repairmen’s and
landlord’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than 90
days or are being contested in good faith by appropriate proceedings and for
which reasonable reserves are being maintained; (c) pledges or deposits to
directly or indirectly secure obligations under workers’ compensation laws,
unemployment insurance laws or similar legislation or to directly or indirectly
secure public or statutory obligations, including obligations to governmental
entities in respect of value added taxes, duties, customs, excise taxes,
franchises, licenses, rents and the like, or surety, customs or appeal bonds;
(d) good faith deposits (or security for obligations in lieu of good faith
deposits) to directly or indirectly secure bids, tenders, contracts or leases
for a purpose other than borrowing money or obtaining credit, including rent or
equipment lease security deposits, (e) easements, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes, (f) contractual rights of setoff against
(which may include grants of Liens) or contractual Liens on, accounts or other
property in transit to or in the possession of or maintained by the lienor, in
the absence of any agreement to maintain a balance or deliver property against
which such right may be exercised, and contractual rights of set-off against
claims against the lienor and (g) Liens pursuant to supply or consignment
contracts or otherwise for the receipt of goods or services, encumbering only
the goods covered thereby, where the contracts are not overdue by more than 90
days or are being contested in good faith by appropriate proceedings and for
which reasonable reserves are being maintained.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Post-Petition Interest” has the meaning specified in Section 7.05.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if no such Debt of the Company is then outstanding, the corporate credit rating
most recently announced by either S&P or Moody’s, as the case may be, provided,
if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if

 

10



--------------------------------------------------------------------------------

S&P or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

“Reference Banks” means Citibank, JPMorgan Chase Bank, N.A. and The Royal Bank
of Scotland plc.

“Register” has the meaning specified in Section 9.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Revolving Credit Advances, or, if no such
principal amount is then outstanding, Lenders having at least a majority in
interest of the Revolving Credit Commitments, provided that if any Lender shall
be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the Revolving Credit Commitment
of such Lender at such time.

“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01(a).

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $10,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £10,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥1,000,000,000, in respect of Revolving Credit
Advances denominated in Euros, €10,000,000, in respect of Revolving Credit
Advances denominated in Canadian Dollars, CN$10,000,000 and in respect of
Revolving Credit Advances denominated in Swiss Francs, SF10,000,000.

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥100,000,000, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000, in respect of Revolving Credit
Advances denominated in Canadian Dollars, CN$1,000,000 and in respect of
Revolving Credit Advances denominated in Swiss Francs, SF1,000,000.

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(c) as such Lender’s “Revolving
Credit Commitment”, as such amount may be reduced pursuant to Section 2.05 or
increased pursuant to Section 2.18.

 

11



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“S&P” means Standard & Poor’s Financial Services LLC.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Sub-Agent” means Citibank International plc.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Swing Line Advance” means an advance made by any Swing Line Bank pursuant to
Section 2.01(c) or any Lender pursuant to Section 2.02(b).

“Swing Line Bank” means each of Citibank, JPMorgan Chase Bank, N.A. and The
Royal Bank of Scotland plc.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by any Swing Line Bank.

“Swing Line Commitment” means with respect to any Swing Line Bank at any time
the amount set forth opposite such Swing Line Bank’s name on Schedule I hereto,
as such amount may be reduced pursuant to Section 2.05.

“Swing Line Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Swing Line Banks’ Swing Line Commitments at such
time, (b) $100,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments.

“Termination Date” means the earlier of March 19, 2017 and the date of
termination in whole of the Revolving Credit Commitments pursuant to
Section 2.05 or 6.01.

“Type” has the meaning specified in the definition of “Revolving Credit
Advance.”

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of any Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

“Unused Revolving Credit Commitment” means, with respect to each Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances made
by such Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of (A) the aggregate Available Amount of all
the Letters of Credit outstanding at such time, (B) the aggregate principal
amount of all Advances outstanding at such time made by each Issuing Bank
pursuant to Section 2.03(c) that have not been funded by such Lender and (C) the
aggregate principal amount of all Swing Line Advances then outstanding.

 

12



--------------------------------------------------------------------------------

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to so
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with United States generally accepted
accounting principles as in effect in the United States from time to time
(“GAAP”), provided that (a) if there is any change in GAAP from such principles
applied in the preparation of the audited financial statements referred to in
Section 4.01(e) (“Initial GAAP”), that is material in respect of the calculation
of compliance with the covenants set forth in Section 5.02 or 5.03, the Company
shall give prompt notice of such change to the Agent and the Lenders and (b) if
the Company notifies the Agent that the Company requests an amendment of any
provision hereof to eliminate the effect of any change in GAAP (or the
application thereof) from Initial GAAP (or if the Agent or the Required Lenders
request an amendment of any provision hereof for such purpose), regardless of
whether such notice is given before or after such change in GAAP (or the
application thereof), then such provision shall be applied on the basis of such
generally accepted accounting principles as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision is amended in accordance herewith.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit. (a) The Revolving Credit
Advances. Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Revolving Credit Advances to any Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date in an amount (based in respect of any Revolving Credit Advances
to be denominated in a Committed Currency by reference to the Equivalent thereof
in Dollars determined on the date of delivery of the applicable Notice of
Revolving Credit Borrowing) not to exceed such Lender’s Unused Revolving Credit
Commitment. Each Revolving Credit Borrowing shall be in an amount not less than
the Revolving Credit Borrowing Minimum or the Revolving Credit Borrowing
Multiple in excess thereof and shall consist of Revolving Credit Advances of the
same Type and in the same currency made on the same day by the Lenders ratably
according to their respective Revolving Credit Commitments. Within the limits of
each Lender’s Revolving Credit Commitment, any Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a).

(b) Letters of Credit. Any Borrower may request any Issuing Bank to issue, and
such Issuing Bank may, if in its reasonable discretion it elects to do so, on
the terms and conditions hereinafter set forth and in reliance upon the
agreements of the other Lenders set forth in this Agreement, to issue standby
letters of credit (each, a “Letter of Credit”) denominated in Dollars for the
account of any Borrower or its specified Subsidiaries from time to time on any
Business Day during the period from the Effective Date until 30 days before the
Termination Date in an aggregate Available Amount (i) for all Letters of Credit
not to exceed at any time the Letter of Credit Facility at such time, for all
Letters of Credit issued by such Issuing Bank not to exceed at any time the
Letter of Credit Commitment of such Issuing Bank and (iii) for each such Letter
of Credit not to exceed an amount equal to the Unused Revolving Credit
Commitments of the Lenders at such time. No Letter of Credit shall have an
expiration date (including all rights of the applicable Borrower or the
beneficiary to require renewal) later than the earlier of one year after the
Issuance thereof (or one year after its renewal or extension) and 10 Business
Days before the Termination Date. Within the limits referred to above, the
Borrowers may from time to time request the Issuance of Letters of Credit under
this Section 2.01(b). Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder, and each Lender that
is an issuer of such a Letter of Credit shall, for purposes of Section 2.03, be
deemed to be an Issuing Bank for each such letter of credit, provided than any
renewal or replacement of any such letter of credit on or after the date hereof
shall be re-issued by an Issuing Bank pursuant to the terms of this Agreement.

 

13



--------------------------------------------------------------------------------

(c) The Swing Line Advances. Each Swing Line Bank severally agrees, on the terms
and conditions hereinafter set forth, to make Swing Line Advances denominated in
Dollars to any Borrower from time to time on any Business Day during the period
from the date hereof until the Termination Date (i) in an aggregate amount not
to exceed at any time outstanding the Swing Line Facility and (ii) in an amount
for each such Advance not to exceed the Unused Revolving Credit Commitments of
the Lenders on such Business Day. No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Borrowing shall be in an amount of $1,000,000 or an integral
multiple thereof. Within the limits of the Swing Line Facility and within the
limits referred to in clause (ii) above, the Borrowers may borrow under this
Section 2.01(c), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(c).

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or Section 2.03(c), each Revolving Credit Borrowing shall be
made on notice, given not later than (x) 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars,
(y) 11:00 A.M. (New York City time) on the fourth Business Day prior to the date
of the proposed Borrowing in the case of a Revolving Credit Borrowing consisting
of Eurocurrency Rate Advances denominated in any Committed Currency, or
(z) 11:00 A.M. (New York City time) on the date of the proposed Borrowing in the
case of a Borrowing consisting of Base Rate Advances, by any Borrower to the
Agent (and, in the case of Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances to be denominated in a Committed Currency, simultaneously to the
Sub-Agent), which shall give to each Lender prompt notice thereof by telecopier.
Each such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of such Revolving Credit Borrowing, (ii) Type of Advances
comprising such Revolving Credit Borrowing, (iii) aggregate amount of such
Revolving Credit Borrowing, (iv) in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances, initial Interest Period and (v) in the
case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances,
currency for each such Revolving Credit Advance. Each Lender shall, before
1:00 P.M. (New York City time) on the date of such Revolving Credit Borrowing,
in the case of a Revolving Credit Borrowing consisting of Advances denominated
in Dollars, and before 11:00 A.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Currency, make available
for the account of its Applicable Lending Office to the Agent at the applicable
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower requesting the Revolving Credit
Borrowing at the account specified in the wiring instructions in the applicable
Notice of Revolving Credit Borrowing or, if no account is so specified, at the
Agent’s address referred to in Section 9.02; provided, however, that, if such
borrowing is a Revolving Credit Borrowing denominated in Dollars, the Agent
shall first make a portion of such funds equal to the aggregate principal amount
of any Swing Line Advances made by the Swing Line Banks and by any other Lender
and outstanding on the date of such Revolving Credit Borrowing, plus interest
accrued and unpaid thereon to and as of such date, available to the Swing Line
Banks and such other Lenders for repayment of such Swing Line Advances.

(b) Each Swing Line Borrowing shall be made on notice, given not later than 2:00
P.M. (New York City time) on the date of the proposed Swing Line Borrowing by
any Borrower to each Swing Line Bank and the Agent, of which the Agent shall
give prompt notice to the Lenders, provided that if such notice is received by
the Agent after 2:00 P.M. (New York City time) but before 3:00 P.M. (New York
City time), each Swing Line Bank will use commercially reasonable efforts to
fund its ratable share of the requested Swing Line Borrowing as set forth in
this Section. Each such notice of a Swing Line Borrowing (a “Notice of Swing
Line Borrowing”) shall be by telephone, confirmed at once in writing, or
telecopier, specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the tenth Business Day after the requested date
of such Borrowing). Each Swing Line Bank shall, before 5:00 P.M. (New York City
time) on the date of such Swing Line Borrowing, unless any Lender gives prior
notice to such Swing Line Bank or the Agent that the applicable conditions of
Article III would not be satisfied at the time of such Swing Line Borrowing,
make such Swing Line Bank’s ratable portion of such Swing Line Borrowing
available (based on the respective Swing Line Commitments of the Swing Line
Banks) to the Agent at the Agent’s Account, in same day funds. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
requesting the Swing Line Borrowing at the account specified in the wiring
instructions in the applicable Notice of Swing Line Borrowing or, if no account
is so specified, at the Agent’s address referred to in Section 9.02. Upon
written demand by any Swing Line Bank with a Swing Line Advance, with a copy of
such demand to the Agent, such Swing Line

 

14



--------------------------------------------------------------------------------

Bank shall sell and assign to each such other Lender and each other Lender will
purchase from such Swing Line Bank, such other Lender’s Pro Rata Share of such
outstanding Swing Line Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of such Swing Line Bank,
by deposit to the Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Lender. Each Borrower hereby agrees to each such sale and
assignment. Each Lender agrees to purchase its Pro Rata Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank which made such Advance, provided that notice of such demand
is given not later than 11:00 A.M. (New York City time) on such Business Day or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Upon any such assignment by Swing Line Bank to any
other Lender of a portion of a Swing Line Advance, such Swing Line Bank
represents and warrants to such other Lender that such Swing Line Bank is the
legal and beneficial owner of such interest being assigned by it and there are
no adverse claims thereto, but makes no other representation or warranty and
assumes no responsibility with respect to such Swing Line Advance, this
Agreement, the Notes or any Borrower. If and to the extent that any Lender shall
not have so made the amount of such Swing Line Advance available to the Agent,
such Lender agrees to pay to the Agent forthwith on demand such amount together
with interest thereon, for each day from the date such Lender is required to
have made such amount available to the Agent until the date such amount is paid
to the Agent, at the Federal Funds Rate. If such Lender shall pay to the Agent
such amount for the account of such Swing Line Bank on any Business Day, such
amount so paid in respect of principal shall constitute a Swing Line Advance
made by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Swing Line Advance made by such Swing Line
Bank shall be reduced by such amount on such Business Day.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrowers may not select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than 10 separate Borrowings.

(d) Each Notice of Revolving Credit Borrowing and Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower requesting the Borrowing. In
the case of any Revolving Credit Borrowing that the related Notice of Revolving
Credit Borrowing specifies is to be comprised of Eurocurrency Rate Advances,
such Borrower shall indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Revolving Credit Borrowing for such Revolving
Credit Borrowing the applicable conditions set forth in Article III, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Revolving Credit Borrowing when such Advance, as a result
of such failure, is not made on such date.

(e) Unless the Agent shall have received notice from a Lender or a Swing Line
Bank, as the case may be, prior to the time of any Borrowing that such Lender or
Swing Line Bank, as the case may be, will not make available to the Agent such
Lender’s or Swing Line Bank’s ratable portion of such Borrowing, the Agent may
assume that such Lender or Swing Line Bank, as the case may be, has made such
portion available to the Agent on the date of such Borrowing in accordance with
subsection (a) or (b) of this Section 2.02, as applicable, and the Agent may, in
reliance upon such assumption, make available to the Borrower requesting the
Borrowing on such date a corresponding amount. If and to the extent that such
Lender or Swing Line Bank, as the case may be, shall not have so made such
ratable portion available to the Agent, such Lender or Swing Line Bank, as the
case may be, and such Borrower severally agree to repay to the Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the higher
of (A) the interest rate applicable at the time to the Advances comprising such
Borrowing and (B) the cost of funds incurred by the Agent in respect of such
amount and (ii) in the case of such Lender or Swing Line Bank, as the case may
be, provided that the Agent has given notice to the applicable Borrower of such
obligation as soon as practicable but in any event not later than the Business
Day following such funding by the Agent, (A) the Federal Funds Rate in the case
of Advances denominated in Dollars or (B) the cost of funds incurred by the
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender or Swing Line Bank, as the case may be, shall repay
to the Agent such corresponding amount, such amount so repaid shall constitute
such Lender’s or Swing Line Bank’s Advance as part of such Borrowing for
purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

(f) The failure of any Lender or Swing Line Bank, as the case may be, to make
the Advance to be made by it as part of any Borrowing shall not relieve any
other Lender or Swing Line Bank, as the case may be, of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender or
Swing Line Bank shall be responsible for the failure of any other Lender or
Swing Line Bank to make the Advance to be made by such other Lender or Swing
Line Bank on the date of any Borrowing.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the tenth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof. Each such notice by a Borrower of Issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telecopier or telephone, confirmed
immediately in writing, specifying therein the requested (A) date of such
Issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit (which shall not be later
than the earlier of (1) one year after the Issuance thereof (or one year after
its renewal or extension) and (2) ten Business Days before the Termination
Date), (D) name and address of the beneficiary of such Letter of Credit and
(E) form of such Letter of Credit, such Letter of Credit shall be issued
pursuant to such application and agreement for letter of credit as such Issuing
Bank and the applicable Borrower shall agree for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If the requested
form of such Letter of Credit is acceptable to such Issuing Bank in its
reasonable discretion (it being understood that any such form shall have only
explicit documentary conditions to draw and shall not include discretionary
conditions), such Issuing Bank will, if in its reasonable discretion it elects
to do so, and unless any Lender gives prior notice to such Issuing Bank or the
Agent that the applicable conditions of Article III would not be satisfied at
the time of such Issuance, upon fulfillment of the applicable conditions set
forth in Section 3.03, make such Letter of Credit available to the applicable
Borrower at its office referred to in Section 9.02 or as otherwise agreed with
such Borrower in connection with such Issuance. In the event and to the extent
that the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.

(b) Participations. By the Issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing or decreasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit. Each
Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, in same day
funds, such Lender’s Ratable Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the applicable Borrower on the
date made, or of any reimbursement payment required to be refunded to such
Borrower for any reason, which amount will be advanced, and deemed to be a
Revolving Credit Advance to such Borrower hereunder, regardless of the
satisfaction of the conditions set forth in Section 3.03. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender further acknowledges
and agrees that its participation in each Letter of Credit will be automatically
adjusted to reflect such Lender’s Ratable Share of the Available Amount of such
Letter of Credit at each time such Lender’s Revolving Credit Commitment is
amended pursuant to a Commitment Increase pursuant to Section 2.18, an
assignment in accordance with Section 9.07 or otherwise pursuant to this
Agreement.

(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit which is not reimbursed by the applicable Borrower on
the date made shall constitute for all purposes of this Agreement the making by
any such Issuing Bank of a Revolving Credit Advance, which shall be a Base Rate
Advance, in the amount of such draft, without regard to whether the making of
such an Advance would exceed such Issuing Bank’s Unused Revolving Credit
Commitment. Each Issuing Bank shall give prompt notice of each drawing under any
Letter of Credit issued by it to the applicable Borrower and the Agent. Upon
written demand by such Issuing Bank, with a copy of such demand to the Agent and
the applicable Borrower, each Lender shall pay to the Agent such Lender’s
Ratable Share of such outstanding Revolving Credit Advance pursuant to
Section 2.03(b). Each Lender acknowledges and agrees that its obligation to make
Revolving Credit Advances pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the

 

16



--------------------------------------------------------------------------------

occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Revolving Credit
Advance on (i) the Business Day on which demand therefor is made by such Issuing
Bank, provided that notice of such demand is given not later than 11:00 A.M.
(New York City time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Lender shall not have so made the amount of such
Revolving Credit Advance available to the Agent, such Lender agrees to pay to
the Agent forthwith on demand such amount together with interest thereon, for
each day from the date of demand by any such Issuing Bank until the date such
amount is paid to the Agent, at the Federal Funds Rate for its account or the
account of such Issuing Bank, as applicable. If such Lender shall pay to the
Agent such amount for the account of any such Issuing Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Revolving Credit
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Revolving Credit Advance made by
such Issuing Bank shall be reduced by such amount on such Business Day.

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the Agent
(with a copy to the Company) on the first Business Day of each month a written
report summarizing Issuance and expiration dates of Letters of Credit issued by
such Issuing Bank during the preceding month and drawings during such month
under all Letters of Credit and (B) to the Agent (with a copy to the Company) on
the first Business Day of each calendar quarter a written report setting forth
the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit issued by such Issuing Bank.

(e) Failure to Make Advances. The failure of any Lender to make the Advance to
be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.

SECTION 2.04. Fees. (a) Facility Fee. The Company agrees to pay to the Agent for
the account of each Lender a facility fee on the aggregate amount of such
Lender’s Revolving Credit Commitment from the date hereof in the case of each
Initial Lender and from the effective date specified in the Assumption Agreement
or in the Assignment and Assumption pursuant to which it became a Lender in the
case of each other Lender until the Termination Date at a rate per annum equal
to the Applicable Percentage in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing March 31, 2012, and on the later of the Termination Date and the date
all Advances are paid in full; provided that no Defaulting Lender shall be
entitled to receive any facility fee in respect of its Revolving Credit
Commitment for any period during which that Lender is a Defaulting Lender (and
the Company shall not be required to pay such fee that otherwise would have been
required to have been paid to that Defaulting Lender), other than a facility
fee, as described above, on the aggregate principal amount of Advances funded by
such Defaulting Lender outstanding from time to time.

(b) Letter of Credit Fees. (i) Each Borrower shall pay to the Agent for the
account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit issued for the
account of such Borrower and outstanding from time to time at a rate per annum
equal to the Applicable Margin for Eurocurrency Rate Advances in effect from
time to time during such calendar quarter, payable in arrears quarterly on the
last day of each March, June, September and December, commencing with the
quarter ended March 31, 2012, and on the Termination Date; provided, that no
Defaulting Lender shall be entitled to receive any commission in respect of
Letters of Credit for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay such commission to that
Defaulting Lender but shall pay such commission as set forth in Section 2.19);
provided, further, that the Applicable Margin shall be 2% above the Applicable
Margin in effect upon the occurrence and during the continuation of an Event of
Default if such Borrower is required to pay default interest pursuant to
Section 2.07(b).

(ii) Each Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the Issuance or administration of each
Letter of Credit as such Borrower and such Issuing Bank shall agree.

(c) Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.

 

17



--------------------------------------------------------------------------------

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional Ratable
Termination or Reduction. The Company shall have the right, upon at least three
Business Days’ notice to the Agent, to terminate in whole or permanently reduce
ratably in part the Unused Revolving Credit Commitments, the unused Swing Line
Commitments or the Unissued Letter of Credit Commitments, provided that each
partial reduction of a Facility (i) shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and
(ii) shall be made ratably among the Lenders (or Swing Line Banks, as the case
may be) in accordance with their Commitments.

(b) Termination of Defaulting Lender. The Company may terminate the Unused
Revolving Credit Commitment of any Lender that is a Defaulting Lender
(determined after giving effect to any reallocation of participations in Letters
of Credit as provided in Section 2.19) upon prior notice of not less than one
Business Day to the Agent (which shall promptly notify the Lenders thereof), and
in such event the provisions of Section 2.19(e) shall apply to all amounts
thereafter paid by any Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, facility fees, Letter
of Credit commissions or other amounts), provided that (i) no Event of Default
shall have occurred and be continuing and (ii) such termination shall not be
deemed to be a waiver or release of any claim any Borrower, the Agent, any
Issuing Bank or any Lender may have against such Defaulting Lender.

SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a) Revolving
Credit Advances. Each Borrower shall repay to the Agent for the ratable account
of the Lenders on the Termination Date the aggregate principal amount of the
Revolving Credit Advances made to it and then outstanding.

(b) Letter of Credit Drawings. The obligations of each Borrower under any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit issued for the account of such Borrower shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by such Borrower is
without prejudice to, and does not constitute a waiver of, any rights such
Borrower might have or might acquire as a result of the payment by any Issuing
Bank of any draft or the reimbursement by such Borrower thereof, including as
provided in Section 9.15):

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of such Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of such Borrower in respect of the L/C Related Documents;
or

 

18



--------------------------------------------------------------------------------

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, such
Borrower or a guarantor.

The parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Bank, such Issuing Bank shall be
deemed to have exercised reasonable care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(c) Swing Line Advances. Each Borrower shall repay to the Agent for the ratable
account of the Swing Line Banks and each other Lender which has made a Swing
Line Advance the outstanding principal amount of each Swing Line Advance made to
it by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
ten Business Days after the requested date of such Borrowing) and the
Termination Date.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Eurocurrency Rate Advance to the sum of
(x) the Eurocurrency Rate for such Interest Period for such Eurocurrency Rate
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(iii) Swing Line Advances. A rate per annum equal at all times to the sum of
(w) the Federal Funds Rate in effect from time to time plus (x) 0.50% per annum
plus (y) the Applicable Margin for Eurocurrency Rate Advances in effect from
time to time, payable in arrears the date such Swing Line Advance shall be paid
in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrowers to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurocurrency Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information

 

19



--------------------------------------------------------------------------------

furnished by the remaining Reference Banks. The Agent shall give prompt notice
to the Company and the Lenders of the applicable interest rate determined by the
Agent for purposes of Section 2.07(a)(i) or (ii), and the rate, if any,
furnished by each Reference Bank for the purpose of determining the interest
rate under Section 2.07(a)(ii).

(b) If, with respect to any Eurocurrency Rate Borrowing, the Lenders owed at
least 51% of the aggregate principal amount thereof notify the Agent that
(i) they are unable to obtain matching deposits in the London inter-bank market
at or about 11:00 A.M. (London time) on the second Business Day before the
making of a Borrowing in sufficient amounts to fund their respective
Eurocurrency Rate Advances as a part of such Borrowing during its Interest
Period or (ii) the Eurocurrency Rate for any Interest Period for such Advances
will not adequately reflect the cost to such Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Company and the Lenders,
whereupon (A) the Borrower of such Eurocurrency Rate Advances will, on the last
day of the then existing Interest Period therefor, (1) if such Eurocurrency Rate
Advances are denominated in Dollars, either (x) prepay such Advances or
(y) Convert such Advances into Base Rate Advances and (2) if such Eurocurrency
Rate Advances are denominated in any Committed Currency, either (x) prepay such
Advances or (y) exchange such Advances into an Equivalent amount of Dollars and
Convert such Advances into Base Rate Advances and (B) the obligation of the
Lenders to make, or to Convert Revolving Credit Advances into, Eurocurrency Rate
Advances shall be suspended until the Agent shall notify the Company and the
Lenders that the circumstances causing such suspension no longer exist.

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in a
Committed Currency, be exchanged for an Equivalent amount of Dollars and Convert
into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Revolving Credit Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than the Revolving Credit Borrowing
Minimum, such Advances shall automatically (i) if such Eurocurrency Rate
Advances are denominated in Dollars, Convert into Base Rate Advances and (ii) if
such Eurocurrency Rate Advances are denominated in a Committed Currency, be
exchanged for an Equivalent amount of Dollars and Convert into Base Rate
Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged for an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.

(f) If Reuters LIBOR01 Page is unavailable and fewer than two Reference Banks
furnish timely information to the Agent for determining the Eurocurrency Rate
for any Eurocurrency Rate Advances after the Agent has requested such
information,

(i) the Agent shall forthwith notify the applicable Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, (A) if such Eurocurrency Rate Advance is denominated
in Dollars, Convert into a Base Rate Advance and (B) if such Eurocurrency Rate
Advance is denominated in any Committed Currency, be prepaid by the applicable
Borrower or be automatically exchanged for an Equivalent amount of Dollars and
be Converted into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances comprising a Revolving Credit Borrowing into Eurocurrency Rate
Advances shall be suspended until the Agent shall notify the Company and the
Lenders that the circumstances causing such suspension no longer exist.

 

20



--------------------------------------------------------------------------------

SECTION 2.09. Optional Conversion of Advances. The Borrower of any Advance made
as a part of a Revolving Credit Borrowing may on any Business Day, upon notice
given to the Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.08 and 2.12, Convert all or any portion of the Advances
made as a part of a Revolving Credit Borrowing denominated in Dollars of one
Type comprising the same Borrowing into Advances denominated in Dollars of the
other Type; provided, however, that any Conversion of Eurocurrency Rate Advances
into Base Rate Advances shall be made only on the last day of an Interest Period
for such Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(c), no Conversion of any Advances shall result
in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing shall be made
ratably among the Lenders in accordance with their Commitments. Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Dollar denominated Advances to be Converted,
and (iii) if such Conversion is into Eurocurrency Rate Advances, the duration of
the initial Interest Period for each such Advance. Each notice of Conversion
shall be irrevocable and binding on the Borrower giving such notice.

SECTION 2.10. Prepayments of Advances. (a) Optional. Each Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(i) each partial prepayment of Revolving Credit Advances shall be in an
aggregate principal amount of not less than the Revolving Credit Borrowing
Minimum or a Revolving Credit Borrowing Multiple in excess thereof, (ii) each
partial prepayment of Swing Line Advances shall be in an aggregate principal
amount of not less than $1,000,000 and (iii) in the event of any such prepayment
of a Eurocurrency Rate Advance, such Borrower shall be obligated to reimburse
the Lenders in respect thereof pursuant to Section 9.04(c).

(b) Mandatory. (i) If, on any date, the Agent notifies the Company that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Swing Line Advances plus all Revolving Credit Advances denominated in Dollars
plus the aggregate Available Amount of all Letters of Credit then outstanding
plus (B) the Equivalent in Dollars (determined on the third Business Day prior
to such interest payment date) of the aggregate principal amount of all
Revolving Credit Advances denominated in Committed Currencies then outstanding
exceeds 103% of the aggregate Revolving Credit Commitments on such date, the
Borrowers shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, prepay the outstanding principal amount of
any Advances owing by the Borrowers in an aggregate amount sufficient to reduce
such sum to an amount not to exceed 100% of the aggregate Revolving Credit
Commitments of the Lenders on such date; provided that if the Company has cash
collateralized Letters of Credit in accordance with Section 2.19(a), for
purposes of this Section 2.10(b) the Available Amount of outstanding Letters of
Credit shall be deemed to have been reduced by the amount of such cash
collateral.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 9.04(c).

(iii) The Agent shall calculate on the date of each Notice of Revolving Credit
Borrowing, Notice of Swing Line Borrowing or Notice of Issuance and on each
interest payment date the sum of (A) the aggregate principal amount of all Swing
Line Advances plus all Revolving Credit Advances denominated in Dollars plus the
aggregate Available Amount of all Letters of Credit then outstanding plus
(B) the Equivalent in Dollars (determined on the third Business Day prior to
such interest payment date) of the aggregate principal amount of all Revolving
Credit Advances denominated in Committed Currencies and shall give prompt notice
(and in any event no later than thirty days) of any prepayment required under
this Section 2.10(b) to the Company and the Lenders.

 

21



--------------------------------------------------------------------------------

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction or
phase in of or any change in or in the interpretation of any law, rule,
guideline, decision, directive, treaty or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
including, without limitation, any agency of the European Union or similar
monetary or multinational authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurocurrency Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit
(excluding for purposes of this Section 2.11 any such increased costs resulting
from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern) and
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Company shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such designation would avoid the need
for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Company
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend or to issue or participate in Letters of Credit hereunder and
other commitments of such type or the Issuance or maintenance of or
participation in the Letters of Credit (or similar contingent obligations),
then, upon demand by such Lender (with a copy of such demand to the Agent), the
Company shall pay to the Agent for the account of such Lender, from time to time
as specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital or liquidity to
be allocable to the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder or to the Issuance or maintenance of
or participation in any Letters of Credit. A certificate as to such amounts
submitted to the Company and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

(c) Notwithstanding anything herein to the contrary, for the purposes of this
Section 2.11, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines, interpretations or directives
by a governmental authority thereunder or issued by a governmental authority in
connection therewith (whether or not having the force of law) and (ii) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
case for this clause (ii) pursuant to Basel III, shall in each case be deemed to
be a change in law regardless of the date enacted, adopted, issued, promulgated
or implemented.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, upon such demand (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into a Base Rate Advance
and (b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

SECTION 2.13. Payments and Computations. (a) Each Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. Each

 

22



--------------------------------------------------------------------------------

Borrower shall make each payment hereunder with respect to principal of,
interest on, and other amounts relating to, Advances denominated in a Committed
Currency, irrespective of any right of counterclaim or set-off, not later than
11:00 A.M. (at the Payment Office for such Committed Currency) on the day when
due in such Committed Currency to the Agent, by deposit of such funds to the
applicable Agent’s Account in same day funds. The Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest, fees or commissions ratably (other than amounts payable pursuant to
Section 2.03, 2.04(b), 2.11, 2.14 or 9.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.18 and upon
the Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) All computations of interest based on Citibank’s announced base rate shall
be made by the Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurocurrency Rate, the Federal
Funds Rate or clauses (b) and (c) of the definition of Base Rate and of fees and
Letter of Credit commissions shall be made by the Agent on the basis of a year
of 360 days (or, in each case of Advances denominated in Committed Currencies
where market practice differs, in accordance with market practice), in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.

(e) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Committed Currency or from Dollars to a Committed Currency or
from a Committed Currency to Dollars, as the case may be, to the extent
necessary to enable the Agent to distribute such funds in accordance with the
terms of this Section 2.13; provided that each Borrower and each of the Lenders
hereby agree that the Agent shall not be liable or responsible for any loss,
cost or expense suffered by such Borrower or such Lender as a result of any
conversion or exchange of currencies affected pursuant to this Section 2.13(e)
or as a result of the failure of the Agent to effect any such conversion or
exchange; and provided further that the Borrowers agree to indemnify the Agent
and each Lender, and hold the Agent and each Lender harmless, for any and all
losses, costs and expenses incurred by the Agent or any Lender for any
conversion or exchange of currencies (or the failure to convert or exchange any
currencies) in accordance with this Section 2.13(e), absent gross negligence or
willful misconduct on the part of the Agent or such Lender, respectively.

 

23



--------------------------------------------------------------------------------

SECTION 2.14. Taxes. (a) Any and all payments by each Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Agent, taxes imposed
on its overall net income (including branch profits taxes), and franchise taxes
imposed on it in lieu of net income taxes, by the jurisdiction under the laws of
which such Lender or the Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its overall net income (including branch profits taxes, and franchise taxes
imposed on it in lieu of net income taxes, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof and (ii) any
United States withholding taxes imposed under FATCA (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being hereinafter referred to
as “Taxes”). If any Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note or any other
documents to be delivered hereunder to any Lender or the Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

(b) In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes any other
documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

(c) Each Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto other than such liability
(including penalties, interest and expenses) attributable to the acts of or
failure to act by such Lender. This indemnification shall be made within 30 days
from the date such Lender or the Agent (as the case may be) makes written demand
therefor. Upon request from a Borrower, the Lender or Agent (as the case may be)
shall provide such Borrower with such information and documentation as to the
calculation of the indemnification payment as such Borrower may reasonably
request.

(d) Within 30 days after the date of any payment of Taxes, each Borrower shall
furnish to the Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes or any other documents to be delivered hereunder by or on behalf
of such Borrower through an account or branch outside the United States or by or
on behalf of such Borrower by a payor that is not a United States person, if
such Borrower determines that no Taxes are payable in respect thereof, such
Borrower shall furnish, or shall cause such payor to furnish, to the Agent, at
such address, evidence of substantial authority acceptable to the Agent stating
that such payment is exempt from Taxes. For purposes of this subsection (d) and
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

(e) (i) Each Lender organized under the laws of a jurisdiction outside the
United States (a “non-U.S. Lender”), on or prior to the date of its execution
and delivery of this Agreement in the case of each Initial Lender and on the
date of the Assumption Agreement or the Assignment and Assumption pursuant to
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as reasonably requested in writing by the Company (but only so
long as such Lender remains lawfully able to do so), shall provide each of the
Agent and the Company with two original Internal Revenue Service Forms W-8BEN or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the Notes.

 

24



--------------------------------------------------------------------------------

If the form provided by a Lender at the time such Lender first becomes a party
to this Agreement indicates a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Taxes unless and until such Lender provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such form;
provided, however, that, if at the date of the Assignment and Assumption
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service Form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Company and shall not be obligated to include in such form or document such
confidential information.

(ii) If a payment made to a Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Company and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the Company or the Agent to comply with its obligations under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
A Lender shall not be entitled to payment or indemnification under
Section 2.14(a) or (c) with respect to Taxes imposed by the United States by
reason of FATCA.

(f) For any period with respect to which a non-U.S. Lender has failed to provide
the Company with the appropriate form, certificate or other document described
in Section 2.14(e) (other than to the extent such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided), such non-U.S. Lender shall not be entitled to payment or
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Company shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.

(g) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax

(h) In addition, in the case of any Borrower that is organized in a jurisdiction
other than the United States, if a Lender is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which such
Borrower is organized, or any treaty to which such jurisdiction is a party with
respect to payments under this Agreement or under the Notes, such Lender shall
deliver to the Company (with a copy to the Agent) and, if required, to any
applicable governmental authority, such properly completed and executed
documentation prescribed by applicable law or reasonably requested in writing by
the Company or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. To the extent that such Lender
is legally entitled to provide such a form and fails to satisfy the requirements
of the preceding sentence, such Lender shall not be entitled to payment or
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
such jurisdiction in which the applicable Borrower is organized by reason of
such failure; provided, however, that should a Lender become subject to Taxes
because of its failure to deliver a form, certificate or other document required
hereunder, the Company and such Borrower shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

(i) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the

 

25



--------------------------------------------------------------------------------

jurisdiction of its Eurocurrency Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

(j) If an additional payment is made under subsection (a) or (c) above for the
account of any Lender and such Lender, in its sole discretion (exercising good
faith), determines that it has finally and irrevocably received or been granted
a credit against or release or remission for, or repayment of, any tax paid or
payable by it in respect of or calculated with reference to the deduction or
withholding giving rise to such payment, such Lender shall, to the extent that
it determines that it can do so without prejudice to the retention of the amount
of such credit, relief, remission or repayment, pay to the applicable Borrower
such amount as the Lender shall, in its sole discretion (exercising good faith),
have determined to be attributable to such deduction or withholding and which
will leave such Lender (after such payment) in no worse position than it would
have been in if such Borrower had not been required to make such deduction or
withholding. Such Lender shall provide to the applicable Borrower reasonable
information regarding any creditable amounts it expects to receive, and the
expected time for receiving such credit or refund. Nothing herein contained
shall interfere with the right of a Lender to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender to claim any tax credit or
to disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender to do anything that would prejudice its
ability to benefit from any other credits, reliefs, remissions or repayments to
which it may be entitled.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than (x) as payment
of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.03(c), (y) as a payment of a Swing Line Advance made by a Swing Line
Bank that has not been participated to the other Lenders pursuant to
Section 2.02(b) or (z) pursuant to Section 2.11, 2.14, 2.19 or 9.04(c)) in
excess of its pro rata share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to such Lender a Note in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Revolving Credit Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from such Borrower hereunder
and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case

 

26



--------------------------------------------------------------------------------

of the Register, each Lender and, in the case of such account or accounts, such
Lender, under this Agreement, absent manifest error; provided, however, that the
failure of the Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of any Borrower under this Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely for general
corporate purposes (including acquisitions) of such Borrower and its
Subsidiaries.

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a) The
Company may, at any time but in any event not more than once in any calendar
year prior to the Termination Date, by notice to the Agent, request that the
aggregate amount of the Revolving Credit Commitments be increased by an amount
of $50,000,000 or an integral multiple thereof (each a “Commitment Increase”) to
be effective as of a date that is at least 90 days prior to the scheduled
Termination Date (the “Increase Date”) as specified in the related notice to the
Agent; provided, however that (i) in no event shall the aggregate amount of the
Commitment Increases at any time exceed $300,000,000 and (ii) on the date of any
request by the Company for a Commitment Increase and on the related Increase
Date the applicable conditions set forth in Article III shall be satisfied.

(b) The Agent shall promptly notify the Lenders of a request by the Company for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments (the “Commitment Date”). Each Lender that is willing to
participate in such requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Agent on or prior to
the Commitment Date of the amount by which it is willing to increase its
Revolving Credit Commitment. If the Lenders notify the Agent that they are
willing to increase the amount of their respective Revolving Credit Commitments
by an aggregate amount that exceeds the amount of the requested Commitment
Increase, the requested Commitment Increase shall be allocated among the Lenders
willing to participate therein in such amounts as are agreed between the Company
and the Agent. Each Lender’s proposed increased Revolving Credit Commitment
shall be subject to the prior written approval of each Issuing Bank and the
Swing Line Bank.

(c) Promptly following each Commitment Date, the Agent shall notify the Company
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the Company
may extend offers to one or more Eligible Assignees approved by each Issuing
Bank and the Swing Line Bank to participate in any portion of the requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Revolving Credit
Commitment of each such Eligible Assignee shall be in an amount of $10,000,000
or more.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Revolving
Credit Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.18(b)) as of such
Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of the Company
or the Executive Committee of such Board approving the Commitment Increase and
the corresponding modifications to this Agreement and (B) an opinion of counsel
for the Company (which may be in-house counsel), in substantially the form of
Exhibit D hereto;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the Company;
and

 

27



--------------------------------------------------------------------------------

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Company and the
Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, purchase at par that portion of outstanding Advances of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Advances to be held pro rata by the Lenders in accordance with the
Commitments.

Section 2.19. Defaulting Lenders. (a) If any Letters of Credit or Swing Line
Advances are outstanding at the time a Lender becomes a Defaulting Lender, and
the Commitments have not been terminated in accordance with Section 6.01, then:

(i) so long as no Default has occurred and is continuing, all or any part of the
Available Amount of outstanding Letters of Credit and the principal amount of
outstanding Swing Line Advances shall be reallocated among the Lenders that are
not Defaulting Lenders (“non-Defaulting Lenders”) in accordance with their
respective Ratable Shares (disregarding any Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the sum of (A) the aggregate
principal amount of all Advances made by such non-Defaulting Lenders (in their
capacity as Lenders) and outstanding at such time, plus (B) such non-Defaulting
Lenders’ Ratable Shares (before giving effect to the reallocation contemplated
herein) of the Available Amount of all outstanding Letters of Credit and of
outstanding Swing Line Advances, plus (C) the aggregate principal amount of all
Advances made by each Issuing Bank pursuant to Section 2.03(c) that have not
been ratably funded by Lenders and outstanding at such time, plus (D) such
Defaulting Lender’s Ratable Share of the Available Amount of such Letters of
Credit and of outstanding Swing Line Advances, does not exceed the total of all
non-Defaulting Lenders’ Revolving Credit Commitments and (y) the sum of (A) the
aggregate principal amount of all Advances made by any non-Defaulting Lender (in
its capacity as a Lender) and outstanding at such time, plus (B) such
non-Defaulting Lender’s participation interest (after giving effect to the
reallocation contemplated herein) in the Available Amount of all outstanding
Letters of Credit, Swing Line Advances and Advances made by each Issuing Bank
pursuant to Section 2.03(c) that have not been ratably funded by Lenders, does
not exceed such non-Defaulting Lender’s Revolving Credit Commitment.

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within two Business Days
following notice by any Issuing Bank or Swing Line Bank, cash collateralize such
Defaulting Lender’s Ratable Share of the Available Amount of such Letters of
Credit or of the principal amount of Swing Line Advances, as the case may be
(after giving effect to any partial reallocation pursuant to clause (i) above),
by paying cash collateral in such amount to such Issuing Bank or such Swing Line
Bank; provided that, so long as no Default shall be continuing, such cash
collateral shall be released promptly upon the earliest of (A) the reallocation
of the Available Amount of outstanding Letters of Credit or principal amount of
Swing Line Advances, as applicable, among non-Defaulting Lenders in accordance
with clause (i) above, (B) the termination of the Defaulting Lender status of
the applicable Lender or (C) such Issuing Bank’s or Swing Line Bank’s good faith
determination that there exists excess cash collateral (in which case, the
amount equal to such excess cash collateral shall be released);

(iii) if the Ratable Shares of Letters of Credit of the non-Defaulting Lenders
are reallocated or cash collateralized pursuant to this Section 2.19(a), then
the fees payable to the Lenders pursuant to Section 2.04(b)(i) shall be adjusted
in accordance with such non-Defaulting Lenders’ Ratable Shares of the Letters of
Credit that are not cash collateralized; or

(iv) if any Defaulting Lender’s Ratable Share of Letters of Credit is neither
cash collateralized nor reallocated pursuant to Section 2.19(a), then, without
prejudice to any rights or remedies of any Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 2.04(b)(i) with respect to such
Defaulting Lender’s Ratable Share of Letters of Credit shall be payable to the
applicable Issuing Bank until such Defaulting Lender’s Ratable Share of Letters
of Credit is cash collateralized and/or reallocated.

 

28



--------------------------------------------------------------------------------

(b) So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, and no Swing Line
Bank shall be required to make any Swing Line Advances, unless it is satisfied
that the related exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.19(a), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Advances shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.19(a)(i) (and Defaulting Lenders shall not participate
therein).

(c) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.19, performance by any
Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.19. The rights and remedies against a
Defaulting Lender under this Section 2.19 are in addition to any other rights
and remedies which any Borrower, the Agent, any Issuing Bank or any Lender may
have against such Defaulting Lender.

(d) If each Borrower, the Agent, each Issuing Bank and each Swing Line Bank
agree in writing in their reasonable determination that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Advances of the other Lenders
or take such other actions as the Agent may determine to be necessary to cause
the Advances and funded and unfunded participations in Letters of Credit to be
held on a pro rata basis by the Lenders in accordance with their Ratable Share
(without giving effect to Section 2.19(a)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

(e) Notwithstanding anything to the contrary contained in this Agreement, any
payment of principal, interest, facility fees, Letter of Credit commissions or
other amounts received by the Agent for the account of any Defaulting Lender
under this Agreement (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Bank or Swing Line Bank hereunder; third, if so determined by the Agent or
requested by any Issuing Bank or any Swing Line Bank, to be held as cash
collateral for future funding obligations of such Defaulting Lender in respect
of any participation in any Letter of Credit or any Swing Line Advance; fourth,
as the Borrowers may request (so long as no Default exists), to the funding of
any Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrowers, to be held in the L/C
Cash Deposit Account and released in order to satisfy obligations of such
Defaulting Lender to fund Advances under this Agreement; sixth, to the payment
of any amounts owing to the Lenders or the Issuing Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or Issuing
Bank against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to any Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advance in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the applicable conditions set forth in Article III were satisfied or
waived, such payment shall be applied solely to pay the Advances of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of such Defaulting Lender and provided further that any amounts
held as cash collateral for funding obligations of a Defaulting Lender shall be
returned to such Defaulting Lender upon the termination of this Agreement and
the satisfaction of such Defaulting Lender’s obligations hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.19 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

29



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

(a) Except as publicly disclosed prior to February 21, 2012, there shall have
occurred no Material Adverse Change since August 31, 2011.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Company or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could be reasonably likely
to have a Material Adverse Effect other than the matters described on
Schedule 3.01(b) hereto (the “Disclosed Litigation”) or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby, and there shall have been
no material adverse change in the status, or financial effect on the Company or
any of its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders shall
have been given such access to the management, records, books of account,
contracts and properties of the Company and its Subsidiaries as they shall have
requested.

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e) The Company shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.

(f) The Company shall have paid all accrued fees and expenses of the Agent and
the Lenders associated with this Agreement (including the accrued fees and
expenses of counsel to the Agent).

(g) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(h) The Agent shall have received on or before the Effective Date the following,
each dated the Effective Date, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:

(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16.

 

30



--------------------------------------------------------------------------------

(ii) Certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(iv) Favorable opinions of Holland & Knight LLP, counsel for the Company, and
the general counsel of the Company, substantially in the form of Exhibits D-1
and D-2 hereto, respectively, and as to such other matters as any Lender through
the Agent may reasonably request.

(v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.

SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of that is ten Business Days
prior to such initial Advance of each of the following, in form and substance
reasonably satisfactory to the Agent and dated such date, and (except for the
Notes) in sufficient copies for each Lender:

(a) The Notes of such Designated Subsidiary to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.16.

(b) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and the Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.

(c) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign its Designation Agreement and the Notes to be delivered by it
and the other documents to be delivered by it hereunder.

(d) A certificate signed by a duly authorized officer of the Company, certifying
that such Designated Subsidiary has obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver its Designation Agreement and the
Notes to be delivered by it and to perform its obligations hereunder and
thereunder.

(e) A Designation Agreement duly executed by such Designated Subsidiary and the
Company.

(f) Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary substantially in the form of Exhibit D hereto, and as to
such other matters as any Lender through the Agent may request.

(g) Such other approvals, opinions or documents as any Lender, through the Agent
may reasonably request including, without limitation, such information as may be
required for the Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations.

SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase. The obligation of each Lender and each Swing Line Bank to make an
Advance (other than (x) a Swing Line Advance made by a Lender pursuant to
Section 2.02(b) or (y) an Advance made by any Issuing Bank or any Lender
pursuant to Section 2.03(c)) on the occasion of each Borrowing, the obligation
of each Issuing Bank to issue a Letter of Credit and each Commitment Increase
shall be subject to the conditions precedent that the Effective Date shall

 

31



--------------------------------------------------------------------------------

have occurred and on the date of such Borrowing, such Issuance or the applicable
Increase Date (as the case may be) (a) the following statements shall be true
(and each of the giving of the applicable Notice of Revolving Credit Borrowing,
Notice of Swing Line Borrowing, Notice of Issuance or request for Commitment
Increase and the acceptance by any Borrower of the proceeds of such Borrowing,
such Issuance or such Increase Date shall constitute a representation and
warranty by such Borrower that on the date of such Borrowing, such Issuance or
such Increase Date such statements are true):

(i) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) thereof and in
Section (f)(i) thereof) are correct on and as of such date, before and after
giving effect to such Borrowing, such Issuance or such Commitment Increase and
to the application of the proceeds therefrom, as though made on and as of such
date, and additionally, if such Borrowing or Issuance shall have been requested
by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Agreement are correct on and
as of the date of such Borrowing or such Issuance, before and after giving
effect to such Borrowing, such Issuance or such Commitment Increase and to the
application of the proceeds therefrom, as though made on and as of such date,
and

(ii) no event has occurred and is continuing, or would result from such
Borrowing, such Issuance or such Commitment Increase or from the application of
the proceeds therefrom, that constitutes a Default;

and (b) the Agent shall have received such other approvals, opinions or
documents that relate to the matters set forth in clause (a) above as the
Required Lenders through the Agent may reasonably request.

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Lenders, designates as the proposed Effective Date or the date of the
initial Advance to the applicable Designated Subsidiary, as the case may be,
specifying its objection thereto. The Agent shall promptly notify the Lenders of
the occurrence of the Effective Date and each date of initial Advance to a
Designated Subsidiary, as applicable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The execution, delivery and performance by the Company of this Agreement and
the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Company’s charter or by-laws or (ii) any material law or any material
contractual restriction binding on or affecting the Company.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of this
Agreement or the Notes to be delivered by it.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Company.
This Agreement is, and each of the Notes when delivered hereunder will be, the
legal, valid and binding obligation of each Borrower party

 

32



--------------------------------------------------------------------------------

thereto enforceable against such Borrower in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).

(e) The Consolidated balance sheet of the Company and its Subsidiaries as at
August 31, 2011, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
copies of which have been furnished to each Lender, fairly present the
Consolidated financial condition of the Company and its Subsidiaries as at such
date and the Consolidated results of the operations of the Company and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied. Except as publicly disclosed prior to February 21, 2012,
since August 31, 2011, there has been no Material Adverse Change.

(f) There is no pending or, to the Company’s knowledge, overtly threatened
action, suit, investigation, litigation or administrative or judicial
proceeding, including, without limitation, any Environmental Action, affecting
the Company or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation), and there has been no material adverse
change in the status, or financial effect on the Company or any of its
Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.

(g) No Borrower is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System), and no proceeds
of any Advance will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock in
violation of Regulation U.

(h) No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(i) Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of the Company or any other Borrower to the
Agent or any Lender in connection with the negotiation and syndication of this
Agreement or pursuant to the terms of this Agreement contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading.

(j) Neither any Borrower, nor any of its owners, or any officers, directors or
employees, is named as a “Specially Designated National and Blocked Person” as
designated by the United States Department of the Treasury’s Office of Foreign
Assets Control, or as a person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; (ii) no Borrower is owned or controlled, directly or
indirectly, by the government of any country that is subject to a United States
Embargo; and (iii) no Borrower is acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by the United States
Treasury Department as a “Specially Designated National and Blocked Person,” or
for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; and no Borrower is engaged in this transaction directly
or indirectly on behalf of, or facilitating this transaction directly or
indirectly on behalf of, any such person, group, entity or nation described in
(i), (ii), or (iii).

 

33



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE COMPANY

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid,
and Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Company will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, Environmental Laws and
the Patriot Act, except to the extent such failure to comply could reasonably be
expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Company nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company or such Subsidiary operates; provided,
however, that the Company and its Subsidiaries may self-insure to the extent
consistent with prudent business practice for companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company or such Subsidiary operates.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Company and its Subsidiaries may (i) consummate any merger or consolidation or
other transaction permitted under Section 5.02(b),(ii) sell, transfer, or
otherwise dispose of, any Subsidiary of the Company if permitted under
Section 5.02(e), (iii) dissolve or terminate the existence of any Subsidiary of
the Company possessing immaterial assets or liabilities or no continuing
business purpose, or (iv) dissolve or terminate the existence of any Subsidiary
if in the Company’s determination (w) the preservation thereof is no longer
desirable in the conduct of the business of the Company and (x) the loss thereof
is not materially disadvantageous to the Company or the Lenders, and provided
further that neither the Company nor any of its Subsidiaries shall be required
to preserve any right or franchise if in the Company’s determination (y) the
preservation thereof is no longer desirable in the conduct of the business of
the Company or such Subsidiary, as the case may be and (z) the loss thereof is
not materially disadvantageous to the Company, such Subsidiary or the Lenders.

(e) Visitation Rights. At any reasonable time during normal business hours and
from time to time upon reasonable notice, permit the Agent or any of the Lenders
or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Company and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Company and any of its Subsidiaries with any of their
officers or directors and with their independent certified public accountants,
subject to applicable regulations of the Federal government relating to
classified information and reasonable security and safety regulations of the
Company.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Company and each
such Subsidiary materially in accordance with, and to the extent required by,
GAAP.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, in accordance with customary and prudent business
practices for similar businesses.

 

34



--------------------------------------------------------------------------------

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates (other than the Company and its wholly-owned Subsidiaries) on
terms that are fair and reasonable and no less favorable to the Company or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate.

(i) Reporting Requirements. Furnish to the Agent, who shall furnish to the
Lenders:

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, the Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such quarter
and Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, duly certified (subject to year-end
audit adjustments) by the chief financial officer or other authorized financial
officer of the Company as having been prepared in accordance with GAAP and
certificates of the chief financial officer or other authorized financial
officer of the Company as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in GAAP
used in the preparation of such financial statements, the Company shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to Initial
GAAP;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a copy of the annual audit report for such year for
the Company and its Subsidiaries, containing the Consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable in scope to the Required Lenders by Ernst & Young LLP or other
independent public accountants acceptable to the Required Lenders and
certificates of the chief financial officer or other authorized financial
officer of the Company as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in GAAP
used in the preparation of such financial statements, the Company shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to Initial
GAAP;

(iii) as soon as possible and in any event within seven days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer or other authorized financial officer of the
Company setting forth details of such Default and the action that the Company
has taken and proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all reports that
the Company sends to any of its securityholders, and copies of all reports and
registration statements that the Company or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and

(vi) such other information respecting the Company or any of its Subsidiaries as
any Lender through the Agent may from time to time reasonably request.

Financial reports required to be delivered pursuant to clauses (i), (ii) and
(iv) above shall be deemed to have been delivered on the date on which such
report is posted on the Company’s website at www.jabil.com, and such posting
shall be deemed to satisfy the financial reporting requirements of clauses (i),
(ii) and (iv) above, it being understood that the Company shall provide all
other reports and certificates required to be delivered under this
Section 5.01(i) in the manner set forth in Section 9.02.

 

35



--------------------------------------------------------------------------------

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid,
and Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Company will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Company or any Subsidiary in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of such property or
equipment, or Liens existing on such property or equipment at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired (and any accessions or additions thereto, and proceeds thereof), and no
such extension, renewal or replacement shall extend to or cover any properties
not theretofore subject to the Lien being extended, renewed or replaced,
provided further that the aggregate principal amount of the indebtedness secured
by the Liens referred to in this clause (ii) shall not exceed the amount
specified therefor in Section 5.02(d)(iii) at any time outstanding,

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,

(v) assignments of the right to receive income or Liens that arise in connection
with receivables securitization programs, in an aggregate principal amount not
to exceed the amount specified therefor in Section 5.02(d)(vi) at any time
outstanding (for purposes of this clause (v), the “principal amount” of a
receivables securitization program shall mean the Invested Amount),

(vi) Liens securing Debt of Subsidiaries of the Company organized under the laws
of any country other than the United States of America or a State thereof, which
Debt is permitted under Section 5.02(d),

(vii) Liens securing obligations in respect of acceptances, trade letters of
credit, undrawn standby letters of credit, bank guarantees, surety bonds or
similar extensions of credit,

(viii) other Liens securing Debt in an aggregate principal amount not to exceed
the amount specified therefor in Section 5.02(d)(iv) at any time outstanding,

(ix) Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business securing obligations under Hedge
Agreements designed solely to protect the Company or any of its Subsidiaries
from fluctuations in interest rates, currencies or the price of commodities,

 

36



--------------------------------------------------------------------------------

(x) Liens arising in connection with obligations permitted under
Section 5.02(d)(ix), provided that such Liens shall not extend beyond the
amounts on deposit in such deposit accounts,

(xi) Liens, if any, arising in connection with a sale of accounts receivable
described in Section 5.02(e)(iii),

(xii) Liens on inventory valued at not more than $125,000,000 at any time in
favor of customers that have paid a deposit on the inventory so encumbered,

(xiii) assignments of the right to receive income and/or accounts receivable in
connection with the sales of accounts receivable, including pursuant to
factoring programs, whether or not the Company or any of its Subsidiaries remain
as servicer,

(xiv) Liens on cash as contemplated by Section 2.19 or 6.02,

(xv) Liens, if any, in respect of leases that have been, or should be, in
accordance with GAAP in effect on the date hereof, recorded as capital leases or
in respect of any synthetic lease or tax ownership operating lease, and

(xvi) the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the property theretofore subject thereto
or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Etc. Merge or consolidate with or into any Person, or permit any of
its Subsidiaries to do so, except (i) that any Subsidiary of the Company may
merge, consolidate, amalgamate, or combine with or into any other Subsidiary of
the Company, (ii) any Subsidiary of the Company may merge, consolidate,
amalgamate, or combine with or into the Company and (iii) any Subsidiary of the
Company and the Company may merge, consolidate, amalgamate, or combine with or
into any other Person if, as a result of one or a series of transactions, the
surviving or resulting entity is or becomes a Subsidiary or, if the Company is a
party to such transaction, the surviving entity is the Company, provided, in
each case, that no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by GAAP.

(d) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:

(i) Debt owed to the Company or to a wholly owned Subsidiary of the Company or
under this Agreement or the Notes,

(ii) Debt existing on, or available under lines of credit existing on, the
Effective Date and described on Schedule 5.02(d) hereto (the “Existing Debt”),
and any Debt extending the maturity of, or refunding or refinancing, in whole or
in part, the Existing Debt, provided that the principal amount of, or amount
available under lines of credit constituting, such Existing Debt shall not be
increased above the principal amount thereof outstanding or amount available
immediately prior to such extension, refunding or refinancing, and the direct
and contingent obligors therefor shall not be changed, as a result of or in
connection with such extension, refunding or refinancing,

(iii) Debt secured by Liens permitted by Section 5.02(a)(ii) aggregating for the
Company and all of the Company’s Subsidiaries not more than $25,000,000 at any
one time outstanding,

 

37



--------------------------------------------------------------------------------

(iv) Debt that, in aggregate with (but without duplication of) all Debt secured
by Liens permitted by Section 5.02(a)(viii), does not exceed $100,000,000 at any
one time outstanding,

(v) Debt incurred or assumed or acquired by Subsidiaries of the Company
organized under the laws of any country other than the United States of America
or a State thereof aggregating for all such Subsidiaries of not more than
$400,000,000 at any one time outstanding,

(vi) Debt, if any, arising in connection with receivables securitization
programs in an aggregate principal amount not to exceed $750,000,000 at any time
outstanding (for purposes of this clause (v), the “principal amount” of a
receivables securitization program shall mean the Invested Amount),

(vii) obligations of any Subsidiary of the Company organized under the laws of
any country other than the United States of America or a State thereof under any
Hedge Agreements entered into in the ordinary course of business to protect the
Company and its Subsidiaries against fluctuations in interest or exchange rates,

(viii) obligations in respect of acceptances, trade letters of credit, undrawn
standby letters of credit, bank guarantees, surety bonds or similar extensions
of credit,

(ix) obligations which in aggregate do not exceed $100,000,000 arising in
connection with the administration and operation of deposit accounts of the
Company and any of its Subsidiaries organized under the laws of any country
other than the United States of America or a State thereof in connection with
cross-border or intracountry, multiple currency cash pooling arrangements,
including overdraft facilities,

(x) Debt of a Person at the time such Person is merged into or consolidated with
any Subsidiary of the Company or becomes a Subsidiary of the Company; provided
that such Debt was not created in contemplation of such merger, consolidation or
acquisition, and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, such Debt, provided further that the principal
amount of such Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, and
the direct and contingent obligors therefor shall not be changed (other than as
a result of merger or consolidation), as a result of or in connection with such
extension, refunding or refinancing,

(xi) Debt, if any, arising in connection with the sales of accounts receivable,
including pursuant to factoring programs, whether or not the Company or any of
its Subsidiaries remain as servicer; and

(xii) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

(e) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to any other Person to purchase,
lease or otherwise acquire any assets of the Company or any of its Subsidiaries,
except (i) sales of inventory in the ordinary course of its business or sales or
other dispositions of scrap, surplus, outdated, superseded, replaced or obsolete
inventory, material or equipment, (ii) sales or dispositions of assets in
connection with a receivables securitization program to the extent authorized by
Section 5.02(d)(vi), (iii) assignments of the right to receive income and/or
accounts receivable and related assets in connection with the sales or other
dispositions of accounts receivable, including pursuant to factoring programs,
whether or not the Company or any of its Subsidiaries remain as servicer,
(iv) in or in connection with a transaction authorized by Section 5.02(b),
(v) sales or other dispositions between or among the Company and its
wholly-owned Subsidiaries, (vi) sales or leases of property in connection with a
synthetic lease or tax ownership operating lease, (vii) sales or leases of
property in connection with a sale and leaseback transaction or lease and
leaseback transaction provided that the net present value of the

 

38



--------------------------------------------------------------------------------

aggregate rental obligations under such leases or contracts (discounted at the
implied interest rate of such lease or contract) does not exceed 10% of the
Consolidated total assets of the Company and its Subsidiaries measured as of
August 31, 2011 and (viii) sales or other dispositions of assets in an amount
not to exceed, after the date hereof, an amount equal to 15% of Consolidated
total assets of the Company and its Subsidiaries, measured as of August 31,
2011.

(f) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business from the business as
carried on by the Company and its Subsidiaries at the date hereof.

(g) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its capital stock (whether through a covenant restricting dividends, a financial
covenant or otherwise), except (i) this Agreement, (ii) any agreement or
instrument evidencing Existing Debt (and extensions, refundings, or refinancings
thereof permitted under Section 5.02(d)(ii), provided the terms of any such
extension, refunding or refinancing are no more restrictive in respect of the
ability of such Subsidiary to pay dividends or make other distributions in
respect of its capital stock than such existing agreement or instrument) and
(iii) any agreement in effect at the time such Subsidiary becomes a Subsidiary
of the Company, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Company (and, if such
agreement evidences Debt, extensions, refundings, or refinancings thereof
permitted under Section 5.02(d)(x), provided the terms of any such extension,
refunding or refinancing are no more restrictive in respect of the ability of
such Subsidiary to pay dividends or make other distributions in respect of its
capital stock than such existing agreements); provided that the foregoing
covenant shall not apply to any Subsidiary that is a special purpose entity
created in connection with a receivables securitization program.

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid,
and Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Company will:

(a) Debt to EBITDA Ratio. Maintain, as of the end of each fiscal quarter, a
ratio of (i) Debt, excluding Debt in respect of Hedge Agreements, as of such
date to (ii) Consolidated EBITDA of the Company and its Consolidated
Subsidiaries for the period of four fiscal quarters most recently ended, of not
greater than 3.5 to 1.0.

(b) Interest Coverage Ratio. Maintain, as of the end of each fiscal quarter, a
ratio of (i) Consolidated EBITDA of the Company and its Consolidated
Subsidiaries for the period of four fiscal quarters then ended to (ii) interest
payable on, and amortization of debt discount in respect of, all Debt and loss
on sale of accounts receivable (collectively, “Interest Expense”) during such
period by the Company and its Consolidated Subsidiaries, of not less than 3.0 to
1.0; provided, that for purposes of calculating Interest Expense for the Company
and its Subsidiaries for any period, the Interest Expense of any Person (or
assets or division of such Person) acquired by the Company or any of its
Subsidiaries during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition occurred on the first day
of such period).

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Company or any other Borrower shall fail to pay any principal of any
Advance when the same becomes due and payable; or the Company or any other
Borrower shall fail to pay any interest on any Advance or make any other payment
of fees or other amounts payable under this Agreement or any Note within three
Business Days after the same becomes due and payable; or

 

39



--------------------------------------------------------------------------------

(b) Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) in connection with this Agreement or by any
Designated Subsidiary in the Designation Agreement pursuant to which such
Designated Subsidiary became a Borrower hereunder shall prove to have been
incorrect in any material respect when made; or

(c) (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e), (h) or (i), 5.02 or 5.03, or
(ii) the Company shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Company by the Agent or any Lender; or

(d) The Company or any of its Subsidiaries shall fail to pay any principal of or
premium or interest on any Debt that is outstanding in a principal or, in the
case of Hedge Agreements, net amount of at least $50,000,000 in the aggregate
(but excluding Debt outstanding hereunder) of the Company or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), required to be purchased or defeased (other than cash
collateralization of letter of credit obligations), or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof; or

(e) The Company or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Company or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Company or any of its
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or

(f) Judgments or orders for the payment of money in excess of $50,000,000 in the
aggregate shall be rendered against the Company or any of its Subsidiaries and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(g) (i) Any Person or two or more Persons acting in concert (other than the
Morean Group) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Company
(or other securities convertible into such Voting Stock) representing 30% or
more of the combined voting power of all Voting Stock of the Company; or
(ii) during any period of up to 12 consecutive months, commencing before or
after the date of this Agreement, individuals who at the beginning of such
12-month period were directors of the Company shall cease for any reason (other
than due to death or disability) to constitute a majority of the board of
directors of the Company (except to the

 

40



--------------------------------------------------------------------------------

extent that individuals who at the beginning of such 12-month period were
replaced by individuals (x) elected by a majority of the remaining members of
the board of directors of the Company or (y) nominated for election by a
majority of the remaining members of the board of directors of the Company and
thereafter elected as directors by the shareholders of the Company); or

(h) The Company or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $50,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Company or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan;

(i) so long as any Subsidiary of the Company is a Designated Subsidiary,
Section 7.01 shall for any reason cease to be valid and binding on or
enforceable against the Company, or the Company shall so state in writing;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by a
Lender pursuant to Section 2.02(b) and Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, by notice to
the Borrowers, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Company or any other Borrower under the any Bankruptcy Law,
(A) the obligation of each Lender to make Advances (other than Advances to be
made by a Lender pursuant to Section 2.02(b) and Advances by an Issuing Bank or
a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue Letters
of Credit shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrowers to, and forthwith upon such demand the Borrowers
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Required Lenders and
not more disadvantageous to the Borrowers than clause (a); provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to any Borrower under any Bankruptcy Law, an amount equal to the
aggregate Available Amount of all outstanding Letters of Credit shall be
immediately due and payable to the Agent for the account of the Lenders without
notice to or demand upon the Borrowers, which are expressly waived by each
Borrower, to be held in the L/C Cash Deposit Account. If at any time an Event of
Default is continuing the Agent determines that any funds held in the L/C Cash
Deposit Account are subject to any right or claim of any Person other than the
Agent and the Lenders or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrowers will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash Deposit
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law. After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrowers
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Deposit Account shall be returned to the Borrowers.

 

41



--------------------------------------------------------------------------------

ARTICLE VII

GUARANTY

SECTION 7.01. Unconditional Guaranty. The Company hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each other Borrower now
or hereafter existing under or in respect of this Agreement and the Notes
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Agent or any Lender in enforcing any rights
under this Agreement. Without limiting the generality of the foregoing, the
Company’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by such Borrower to the Agent or any
Lender under or in respect of this Agreement and the Notes but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Borrower.

SECTION 7.02. Guaranty Absolute. (a) The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of the Company under
or in respect of this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Borrower under or in respect of this
Agreement and the Notes, and a separate action or actions may be brought and
prosecuted against the Company to enforce this Guaranty, irrespective of whether
any action is brought against any Borrower or whether any Borrower is joined in
any such action or actions. The liability of the Company under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and the
Company hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of this Agreement, any Note or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Borrower under or in respect of this Agreement and the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement and the Notes or any other
assets of any Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of the
Company or other guarantor or surety with respect to the Guaranteed Obligations;
or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.

 

42



--------------------------------------------------------------------------------

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.

(b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any Borrower, any other guarantor or any other Person
or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the obligations of the Company hereunder.

(d) The Company hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower or any of its Subsidiaries
now or hereafter known by the Agent or such Lender.

(e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against any Borrower or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to the Company in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the Termination Date and (c) the latest date of expiration or termination of
all Letters of Credit, such amount shall be received and held in trust for the
benefit of the Agent and the Lenders, shall be segregated from other property
and funds of the Company and shall forthwith be paid or delivered to the Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of this Agreement and the Notes, or to be held as collateral for any
Guaranteed Obligations or other amounts payable under this Guaranty thereafter
arising. If (i) the Company shall make payment to the Agent or any Lender of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, (iii) the Termination Date shall have occurred and
(iv) all Letters of Credit shall have expired or been terminated, the Agent and
the Lenders will, at the Company’s request and expense, execute and deliver to
the Company appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to the Company of
an interest in the Guaranteed Obligations resulting from such payment made by
the Company pursuant to this Guaranty.

 

43



--------------------------------------------------------------------------------

SECTION 7.05. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the Termination Date and (iii) the
latest date of expiration or termination of all Letters of Credit, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07.

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Authority. Each Lender hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Agent hereunder and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and none of the Borrowers shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any Note (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Agent or any of its Affiliates in any capacity.

 

44



--------------------------------------------------------------------------------

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Company or any Lender shall have given notice to the Agent
describing such Default and such event or events.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.

(d) Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Advance or the issuance of such Letter
of Credit, and in the case of a Borrowing, such Lender shall not have made
available to the Agent such Lender’s ratable portion of such Borrowing. The
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VIII and Section 9.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto.

SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Company (so long as no Event of Default has occurred and is continuing, and
such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank having a combined capital and surplus of at
least $500,000,000 and with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

45



--------------------------------------------------------------------------------

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Company and such Person remove
such Person as Agent and, with the consent of the Company (so long as no Event
of Default has occurred and is continuing, and such consent not to be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the Notes (except that in the
case of any collateral security held by the Agent on behalf of the Lenders or
the Issuing Banks under the Agreement, the retiring or removed Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) except for any indemnity payments owed to the retiring or
removed Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent
(other than any rights to indemnity payments owed to the retiring or removed
Agent), and the retiring or removed Agent shall be discharged from all of its
duties and obligations hereunder or under the Notes. The fees payable by the
Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring or removed Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as Agent.

(d) Any resignation pursuant to this Section by a Person acting as Agent shall,
unless such Person shall notify the Borrowers and the Lenders otherwise, also
act to relieve such Person and its Affiliates of any obligation to advance or
issue new, or extend existing, Swing Line Advances or Letters of Credit where
such advance, issuance or extension is to occur on or after the effective date
of such resignation. Upon the acceptance of a successor’s appointment as Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swing
Line Bank, (ii) the retiring Issuing Bank and Swing Line Bank shall be
discharged from all of their respective duties and obligations hereunder,
(iii) the successor Swing Line Bank shall enter into an Assignment and
Assumption and acquire from the retiring Swing Line Bank each outstanding Swing
Line Advance of such retiring Swing Line Bank for a purchase price equal to par
plus accrued interest and (iv) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.

SECTION 8.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any Note or any
related agreement or any document furnished hereunder or thereunder.

SECTION 8.08. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not reimbursed by the Company) from and against such
Lender’s pro rata share (determined as provided below) of any and all
liabilities, obligations, losses, damages, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent (in its capacity as such) in any
way relating to or arising out of this Agreement or any action taken or omitted
by the Agent (in its capacity as such) under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its pro rata Share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent (in its
capacity as such) in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in

 

46



--------------------------------------------------------------------------------

respect of rights or responsibilities under, this Agreement, to the extent that
the Agent is not reimbursed for such expenses by the Company. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05(a) applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party. For purposes of
this Section 8.08(a), the Lenders’ respective pro rata shares of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Advances outstanding at such time and owing to the
respective Lenders, (ii) their respective pro rata shares of the aggregate
Available Amount of all Letters of Credit outstanding at such time and
(iii) their respective Unused Revolving Credit Commitments at such time.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Company) from and against such Lender’s Ratable
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank (in its capacity as such) in any way relating to or arising
out of this Agreement or any action taken or omitted by such Issuing Bank (in
its capacity as such) hereunder or in connection herewith; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Issuing Bank’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
any such Issuing Bank promptly upon demand for its Ratable Share of any costs
and expenses (including, without limitation, reasonable fees and expenses of
counsel) payable by the Company under Section 9.04, to the extent that such
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Company.

(c) The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any Issuing Bank for such other
Lender’s applicable share of such amount. Without prejudice to the survival of
any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 8.08 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective applicable shares of any amounts paid under this Section 8.08 that
are subsequently reimbursed by the Company.

SECTION 8.09. Other Agents. Each Lender hereby acknowledges that neither the
documentation agent nor any other Lender designated as any “Agent” on the
signature pages hereof has any liability hereunder other than in its capacity as
a Lender.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (iii) amend this Section 9.01 and (b) no amendment,
waiver or consent shall, unless in writing and signed by each Lender affected
hereby, do any of the following: (i) increase the Commitments of the Lenders
other than in accordance with Section 2.18, (ii) reduce the principal of, or
rate of interest on, the Advances or any fees or other amounts payable
hereunder, (iii) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder,
(iv) release the Company from any of its obligations under Article VII, or
(v) extend the expiration date of any Letter of Credit to a date later than the
final Termination Date; and provided further that (x) no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note; (y) no amendment, waiver or consent
shall, unless in writing and signed by each Swing Line Bank, in addition to the
Lenders required above to take such action, affect the rights or obligations of
the Swing Line Banks under this Agreement; and (z) no amendment, waiver or
consent shall, unless in writing and

 

47



--------------------------------------------------------------------------------

signed by the Issuing Banks in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Issuing Banks in
their capacities as such under this Agreement. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

SECTION 9.02. Notices, Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

(i) if to the Company or any other Borrower, to the Company’s address at 10560
Dr. Martin Luther King, Jr. Street North, St. Petersburg, Florida 33716,
Attention: Treasurer (Facsimile No. 727-803-5678; Telephone No. 727-577-9749),
with a copy to the same address, Attention: General Counsel (Facsimile
No. 727-803-5678; Telephone No. 727-577-9749);

(ii) if to the Agent, to Citibank, N.A. at 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Attention of Bank Loan Syndications; (Facsimile No.
(212) 994-0961; Telephone No. (302) 894-6160);

(iii) if to Citibank, N.A. in its capacity as an Issuing Bank, to it at 1615
Brett Road, Building #3, New Castle, Delaware 19720, Attention of Bank Loan
Syndications; (Facsimile No. (212) 994-0961; Telephone No. (302) 894-6160); and
if to any other Issuing Bank, to it at the address provided in writing to the
Agent and the Company at the time of its appointment as an Issuing Bank
hereunder;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Article II if such Lender or
Issuing Bank, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

48



--------------------------------------------------------------------------------

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Issuing Banks and the
other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Agent’s transmission of communications through the Platform, except to the
extent resulting from the gross negligence or willful misconduct of an Agent
Party. “Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Borrower provides to the Agent
pursuant to this Agreement or the transactions contemplated therein which is
distributed to the Agent any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement. The Company
further agrees to pay on demand all costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 9.04(a).

(b) The Company agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Company or any of its Subsidiaries or
any Environmental Action relating in any way to the Company or any of its
Subsidiaries, except, with respect to any Indemnified Party, to the extent such
claim, damage, loss, liability or expense is determined in a final and
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 9.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Company, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and

 

49



--------------------------------------------------------------------------------

whether or not the transactions contemplated hereby are consummated. The Company
also agrees not to assert any claim for special, indirect, consequential or
punitive damages against the Agent, any Lender, any of their Affiliates, or any
of their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Company
pursuant to Section 9.18 or (ii) as a result of a payment or Conversion pursuant
to Section 2.08, 2.10 or 2.12, such Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. If the amount of the Committed Currency purchased by any
Lender in the case of a Conversion or exchange of Advances in the case of
Section 2.08 or 2.12 exceeds the sum required to satisfy such Lender’s liability
in respect of such Advances, such Lender agrees to remit to the applicable
Borrower such excess.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Company or any Borrower
against any and all of the obligations of the Company or any Borrower now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Company or the applicable Borrower after any such set-off
and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company and the Agent and when the Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Company, the Agent and each Lender
and their respective successors and assigns, except that neither the Company nor
any other Borrower shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lenders.

SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender or Issuing Bank may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.07(b), (ii) by way of participation in accordance with
the provisions of Section 9.07(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.07(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 9.07(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agent, the Lenders and the Issuing Banks) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

50



--------------------------------------------------------------------------------

(b) Assignments by Lenders and Issuing Banks. Any Lender or Issuing Bank may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
(except that an Issuing Bank may only assign all or a portion of its Unissued
Letter of Credit Commitment and not its issued Letters of Credit) and the
Advances at the time owing to it); provided that (in each case with respect to
any Facility) any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s or Issuing Bank’s Commitment and/or the Advances at the time owing to
it (in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in
Section 9.07(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in Section 9.07(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Advances outstanding and
participations in Letters of Credit thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Advances of the
assigning Lender or Issuing Bank subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Agent and, so long as no Event of Default has occurred and is continuing,
the Company otherwise consents (each such consent not to be unreasonably
withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s or Issuing
Bank’s rights and obligations under this Agreement with respect to the Advance
or the Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 9.07(b)(i)(B) and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) such assignment is to a financial
institution and an Event of Default has occurred and is continuing at the time
of such assignment, or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within five Business Days after having received notice
thereof;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund; and

(C) the consent of each Issuing Bank and the Swing Line Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
under the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent (with a copy to Company, if the Company’s consent thereto
is not otherwise required) an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would be a Defaulting Lender or a Subsidiary of a Defaulting
Lender.

 

51



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this clause (vii), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to
Section 9.07(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender or Issuing Bank, as the case may be,
under this Agreement, and the assigning Lender or Issuing Bank thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s or Issuing
Bank’s rights and obligations under this Agreement, such Lender or Issuing Bank
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.11 and 9.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.07(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.07(d).

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Issuing Banks, and
the Commitments of, and principal amounts of the Advances owing to, each Lender
and Issuing Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
or an Issuing Bank, as the case may be, hereunder for all purposes of this
Agreement. The Register shall be available for inspection by any Borrower, any
Lender and any Issuing Bank, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations.

(i) Any Lender may at any time, without the consent of, or notice to, the
Company or the Agent, sell participations to any Person (other than a natural
Person or the Company or any of the Company’s Affiliates or Subsidiaries) (each
buyer of a Participation, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) the Borrowers, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.04(e)
with respect to any payments made by such Lender to its Participant(s).

 

52



--------------------------------------------------------------------------------

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, waiver or consent of any
provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (a) of the first
proviso of Section 9.01 that directly affects such Participant. The Borrowers
agree that each Participant shall be entitled to the benefits of Section 2.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.07(b); provided that such Participant agrees to
be subject to the provisions of Sections 9.18 as if it were an assignee under
Section 9.07(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.11 and 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
is organized under the laws of a jurisdiction outside of the United States shall
not be entitled to the benefits of Section 2.14 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Section 2.14(e) as though it were a
Lender.

(f) Certain Pledges. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender
(including, without limitation, any pledge or assignment to secure obligations
to a Federal Reserve Bank or any central bank having jurisdiction over such
Lender) and this Section shall not apply to any such pledge or assignment of a
security interest; provided that, no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender party hereto interest.

(g) Resignation as Issuing Bank or Swing Line Bank after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
Issuing Bank or Swing Line Bank assigns all of its Revolving Credit Commitments
and Advances pursuant to Section 9.07(a), such Person may, (i) upon 30 days’
notice to the Company and the Lenders, resign as Issuing Bank and/or (ii) upon
30 days’ notice to the Company, resign as Swing Line Bank. In the event of any
such resignation as Issuing Bank or Swing Line Bank, the Company shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swing
Line Bank hereunder; provided, however, that no failure by the Company to
appoint any such successor shall affect the resignation of such Person as
Issuing Bank or Swing Line Bank, as the case may be. If such Person resigns as
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
an Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as Issuing Bank and all unreimbursed
Letter of Credit drawings with respect thereto. If such Person resigns as a
Swing Line Bank, it shall retain all the rights of a Swing Line Bank provided
for hereunder with respect to Swing Line Advances made by it and outstanding as
of the effective date of such resignation. Upon the appointment of a successor
Issuing Bank and/or Swing Line Bank, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank or Swing Line Bank, as the case may be, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to such Person to effectively assume the
obligations of such Person with respect to such Letters of Credit.

SECTION 9.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any Company Information (as defined below), except that each of the
Agent and each of the Lenders may disclose Company Information (a) to its and
its Affiliates’ respective managers, administrators, trustees, partners,
employees, officers, directors, agents and advisors (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Company Information and such person shall have agreed to keep
such Company Information confidential on substantially the same terms as
provided herein), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process or requested by any self-regulatory authority, provided
that, to the extent practicable, the Company is given prompt written notice of
such requirement or request prior to such disclosure and assistance in obtaining
an order protecting such information from public disclosure, (d) to any other
party to this

 

53



--------------------------------------------------------------------------------

Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions no less
restrictive than those of this Section 9.08, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective party
(or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Company and its obligations, this Agreement or payments hereunder or to any
credit insurance provider relating to the Company and its obligations hereunder,
(iii) any rating agency, or (iv) the CUSIP Service Bureau or any similar
organization, (g) to the extent such Company Information (A) is or becomes
generally available to the public on a non-confidential basis other than as a
result of a breach of this Section 9.08 by the Agent or such Lender, or (B) is
or becomes available to the Agent or such Lender on a nonconfidential basis from
a source other than the Company and not, to the knowledge of the Agent or such
Lender, in breach of such third party’s obligations of confidentiality and
(h) with the consent of the Company.

For purposes of this Section, “Company Information” means all confidential,
proprietary or non-public information received from the Company or any of its
Subsidiaries relating to the Company or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Agent, any Lender or any Issuing Bank on a nonconfidential basis prior to
disclosure by the Company or any of its Subsidiaries. Any Person required to
maintain the confidentiality of Company Information as provided in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Company Information as such Person would accord to its own confidential
information.

SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than 15 Business Days’ notice, notify
the Agent that the Company intends to designate a Subsidiary as a “Designated
Subsidiary” for purposes of this Agreement. On or after the date that is 15
Business Days after such notice, upon delivery to the Agent and each Lender of a
Designation Letter duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit D hereto, such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of the Company’s notice of such
pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.09(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.

If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary.

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Borrower, and in
any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Commitments of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Revolving Credit Advances and/or Letter of Credit reimbursement obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or the relevant Designated Subsidiary
(in the case of all other amounts) or (B) cancel its request to designate such
Subsidiary as a “Designated Subsidiary” hereunder.

 

54



--------------------------------------------------------------------------------

(b) Termination. Upon the indefeasible payment and performance in full of all of
the indebtedness, liabilities and obligations under this Agreement of any
Designated Subsidiary then, so long as at the time no Notice of Revolving Credit
Borrowing, Notice of Swing Line Borrowing or Notice of Issuance in respect of
such Designated Subsidiary is outstanding, such Subsidiary’s status as a
“Designated Subsidiary” shall terminate upon notice to such effect from the
Agent to the Lenders (which notice the Agent shall give promptly, and only upon
its receipt of a request therefor from the Company). Thereafter, the Lenders
shall be under no further obligation to make any Advance hereunder to such
Designated Subsidiary.

SECTION 9.10. Governing Law. This Agreement and the Notes and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any Note
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(c) The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.

SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against any other party hereto or
any Related Party of the foregoing in any way relating to this Agreement or any
Note or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

Each Designated Subsidiary hereby agrees that service of process in any such
action or proceeding brought in any such New York State court or in such federal
court may be made upon the Company and each Designated Subsidiary hereby
irrevocably appoints the Company its authorized agent to accept such service of

 

55



--------------------------------------------------------------------------------

process, and agrees that the failure of the Company to give any notice of any
such service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. The Company and
each Designated Subsidiary hereby further irrevocably consent to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Company
at its address specified pursuant to Section 9.02. To the extent that each
Designated Subsidiary has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, each Designated Subsidiary
hereby irrevocably waives such immunity in respect of its obligations under this
Agreement.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.14. Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be deemed amended to the
extent determined by the Agent (acting reasonably and in consultation with the
Company) to be necessary to reflect the change in currency and to put the
Lenders and the Borrowers in the same position, so far as possible, that they
would have been in if no change in such Committed Currency had occurred.

SECTION 9.15. No Liability of the Issuing Banks. The Borrowers assume all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; or (c) any other circumstances whatsoever in making or
failing to make payment under any Letter of Credit, except that the applicable
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to such Borrower, to the extent of any direct, but not
consequential, damages suffered by such Borrower that such Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.

SECTION 9.16. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Agent, as applicable, to identify each Borrower in accordance with the
Patriot Act. Each Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.17. Power of Attorney. Each Designated Subsidiary of the Company,
pursuant to the terms of its Designation Agreement has authorized and appointed
the Company as its attorney-in-fact to execute and deliver (a) any amendment,
waiver or consent in accordance with Section 9.01 on behalf of and in the name
of such Subsidiary and (b) any notice or other communication hereunder, on
behalf of and in the name of such Subsidiary.

SECTION 9.18. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.11 or 2.14, (b) any Borrower is required to pay any additional
amount to any Lender or any governmental authority for the account of any Lender
pursuant to Section 2.14, (c) any Lender asserts illegality pursuant to
Section 2.12, (d) any Lender is a Defaulting Lender or (e) any Lender has not
agreed to any amendment, waiver or consent for which (x) the consent of all of
the Lenders is required and (y) Lenders owed or holding at least 50% of the sum

 

56



--------------------------------------------------------------------------------

of all outstanding Revolving Credit Advances plus the aggregate Unused Revolving
Credit Commitments have agreed to such amendment, waiver or consent, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided that (i) each such assignment shall be arranged by the Company after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (ii) no
Lender shall be obligated to make any such assignment unless and until such
Lender shall have received one or more payments from either the Borrowers or one
or more Eligible Assignees in an aggregate amount equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement and (iii) no Event of
Default shall have occurred and be continuing. A Lender shall not be required to
make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply.

SECTION 9.19. No Fiduciary Duties. Each Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, such Borrower and its Affiliates, on the one hand, and the
Agent, the Issuing Banks, the Lenders and their respective Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agent, the
Issuing Banks, the Lenders and or respective Affiliates and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

 

57



--------------------------------------------------------------------------------

SECTION 9.20. Waiver of Jury Trial. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement or any Note or the transactions contemplated hereby
or thereby (whether based on contract, tort or any other theory). Each party
hereto (a) certifies that no representative, agent or attorney of any other
Person has represented, expressly or otherwise, that such other Person would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and any notes by, among other things, the mutual waivers and
certifications in this section.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

JABIL CIRCUIT, INC. By:  

/s/ Sergio Cadavid

  Name:   Sergio Cadavid   Title:   Treasurer CITIBANK, N.A.,   as Agent By:  

/s/ Susan Olsen

  Name:   Susan Olsen   Title:   Vice President

Initial Lenders

 

CITIBANK, N.A. By:  

/s/ Susan Olsen

  Name:   Susan Olsen   Title:   Vice President JPMORGAN CHASE BANK, N.A. By:  

/s/ John A. Horst

  Name:   John A. Horst   Title:   Credit Executive THE ROYAL BANK OF SCOTLAND
PLC By:  

/s/ Vincent Fitzgerald

  Name:   Vincent Fitzgerald   Title:   Managing Director BANK OF AMERICA, N.A.
By:  

/s/ Sugeet Manchanda Madan

  Name:   Sugeet Manchanda Madan   Title:   Director

 

58



--------------------------------------------------------------------------------

BNP PARIBAS

By:  

/s/ Lucia Greenblatt

  Name:   Lucia Greenblatt   Title:   Vice President By:  

/s/ Joseph Mack

  Name:   Joseph Mack   Title:   Vice President HSBC BANK USA, NATIONAL
ASSOCIATION By:  

/s/ Thomas T. Rogers

  Name:   Thomas T. Rogers   Title:   Senior Vice President MIZUHO CORPORATE
BANK, LTD. By:  

/s/ Bertram H. Tang

  Name:   Bertram H. Tang   Title:   Authorized Signatory SUMITOMO MITSUI
BANKING CORPORATION By:  

/s/ David W. Kee

  Name:   David W. Kee   Title:   Managing Director THE BANK OF NOVA SCOTIA By:
 

/s/ Christopher Usas

  Name:   Christopher Usas   Title:   Director UNION BANK, N.A. By:  

/s/ Carlos Cruz

  Name:   Carlos Cruz   Title:   Assistant Vice President SUNTRUST BANK By:  

/s/ Eric Sebille

  Name:   Eric Sebille   Title:   Vice President

 

59



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Kenneth R. Fieler

  Name:   Kenneth R. Fieler   Title:   Assistant Vice President BANK OF CHINA,
NEW YORK BRANCH By:  

/s/ Haifeng Xu

  Name:   Haifeng Xu   Title:   Assistant General Manager COMERICA BANK By:  

/s/ Vontoba Terry

  Name:   Vontoba Terry   Title:   Corporate Banking Officer

 

60



--------------------------------------------------------------------------------

SCHEDULE I

JABIL CIRCUIT, INC.

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

   Revolving Credit
Commitment      Swing Line
Commitment      Letter of Credit
Commitment  

Bank of America, N.A.

   $ 120,000,000         

Bank of China, New York Branch

   $ 45,000,000         

The Bank of Nova Scotia

   $ 90,000,000         

BNP Paribas

   $ 90,000,000         

Citibank, N.A.

   $ 150,000,000       $ 33,333,333.34       $ 25,000,000   

Comerica Bank

   $ 45,000,000         

HSBC Bank USA, National Association

   $ 90,000,000         

JPMorgan Chase Bank, N.A.

   $ 150,000,000       $ 33,333,333.33       $ 25,000,000   

Mizuho Corporate Bank, Ltd.

   $ 90,000,000         

The Royal Bank of Scotland plc

   $ 150,000,000       $ 33,333,333.33       $ 25,000,000   

Sumitomo Mitsui Banking Corporation, New York

   $ 90,000,000         

SunTrust Bank

   $ 50,000,000         

Union Bank, N.A.

   $ 90,000,000         

U.S. Bank National Association

   $ 50,000,000            

 

 

    

 

 

    

 

 

 

Total:

   $ 1,300,000,000       $ 100,000,000       $ 75,000,000      

 

 

    

 

 

    

 

 

 

 

1



--------------------------------------------------------------------------------

Schedule 2.01(b)

Existing Letters of Credit

None



--------------------------------------------------------------------------------

SCHEDULE 3.01(b)

JABIL CIRCUIT, INC.

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

DISCLOSED LITIGATION

LITIGATION

The Company and its Subsidiaries are parties to various lawsuits and other
actions or proceedings in the ordinary course of business. The Company does not
believe that an adverse outcome of any action, suit, investigation, litigation,
or proceeding affecting the Company or any of its Subsidiaries, pending or
overtly threatened in writing, will have a Material Adverse Effect.



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

JABIL CIRCUIT, INC.

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

EXISTING LIENS

EXISTING LIENS

Liens on equipment in favor of lessors under capital leases identified in
Schedule 5.02(d).

Liens to secure a bank guarantee of promissory notes in Ukraine given to Customs
of $17,150,000.

Utility deposits for world wide operations less than $1,000,000.



--------------------------------------------------------------------------------

SCHEDULE 5.02(d)

JABIL CIRCUIT, INC.

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

EXISTING DEBT

EXISTING INDEBTEDNESS

 

    As of November 30, 2011     Credit Facility Limit  

Subsidiary Notes Payable, long-term debt and long-term lease obligations:

   

AMS Amsterdam Lease

    1,216     

Brazil Credit Facility1

    1,632,204        9,350,935   

Malaysia Credit Facility

      30,000,000   

Promissory Notes in favor of Ukraine Customs

    17,150,000     

Singapore Credit Facility

    70,000,000        70,000,000   

Taiwan Credit Facility

      4,992,356   

Vienna Loan

    1,726,897        1,726,897   

Vietnam Credit Facility

    10,500,000        15,000,000     

 

 

   

Total

  $ 101,010,317       

 

 

   

Contingent Obligations

  $ 61,100,000       

 

 

   

Total Subsidiary Indebtedness

  $ 162,110,317       

 

 

   

 

1 

BRL denominated, amounts shown are USD equivalent.



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

NOTE

 

U.S.$                Dated:             , 20    

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
            corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                             (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Revolving
Credit Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances made by the Lender to the Borrower pursuant to the
Amended and Restated Five Year Credit Agreement dated as of March 19, 2012 among
the Borrower, [Jabil Circuit, Inc.,] the Lender and certain other lenders
parties thereto, and Citibank, N.A. as Agent for the Lender and such other
lenders (as amended or modified from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) outstanding on the
Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to the Agent
at its account maintained at 388 Greenwich Street, New York, New York 10013, in
same day funds and (ii) in any Committed Currency are payable in such currency
at the applicable Payment Office in same day funds. Each Revolving Credit
Advance owing to the Lender by the Borrower pursuant to the Credit Agreement,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Revolving Credit Advance being evidenced by
this Promissory Note, (ii) contains provisions for determining the Dollar
Equivalent of Revolving Credit Advances denominated in Committed Currencies and
(iii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

[NAME OF BORROWER] By  

 

  Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Advance    Amount of
Principal Paid
or Prepaid    Unpaid Principal
Balance    Notation
Made By                                    



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, [NAME OF BORROWER], refers to the Amended and Restated Five
Year Credit Agreement, dated as of March 19, 2012 (as amended or modified from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto and Citibank, N.A., as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 20    .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $        ][for a
Revolving Credit Borrowing in a Committed Currency, list currency and amount of
Revolving Credit Borrowing].

[(iv) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is          month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in Section (f)(i) thereof) and, in the case of any
Revolving Credit Borrowing made to a Designated Subsidiary, in the Designation
Agreement for such Designated Subsidiary, are correct, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, [NAME OF BORROWER] By  

 

  Title:

 

2



--------------------------------------------------------------------------------

CUSIP Number:             

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

  Assignor[s]:   

 

       

 

     [Assignor [is] [is not] a Defaulting Lender]   

2.

  Assignee[s]:   

 

  

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4 

Select as appropriate.

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

    

 

     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender] 3.   Borrower(s):    Jabil Circuit, Inc.    4.   Agent:    Citibank,
N.A., as the administrative agent under the Credit Agreement 5.  
Credit Agreement:    The $1,300,000,000 Credit Agreement dated as of March 19,
2012 among Jabil Circuit, Inc., the Lenders parties thereto, Citibank, N.A., as
Agent, and the other agents parties thereto 6.   Assigned Interest[s]:      

 

Assignor[s]6

   Assignee[s]7    Facility
Assigned8    Aggregate  Amount
of
Commitment/Loans
for all Lenders9      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans10     CUSIP
Number          $                    $                           %             $
        $                %             $         $                %   

 

[7.

 

Trade Date:

                        ]11

[Page break]

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment,” “Letter of Credit Commitment,” etc.)

9 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

Effective Date:                  , 20            [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]12 Accepted: [NAME OF AGENT], as Agent By:  

 

  Title: [Consented to:]13 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

12

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

13 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Bank Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

-3-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by any Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to Section 2.14 of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves. Notwithstanding the
foregoing, the Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

-4-



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

OPINION OF COUNSEL

FOR THE COMPANY

 

-1-



--------------------------------------------------------------------------------

EXHIBIT E - FORM OF

DESIGNATION AGREEMENT

[DATE]

To each of the Lenders

parties to the Credit Agreement

(as defined below) and to Citibank, N.A.,

as Agent for such Lenders

Ladies and Gentlemen:

Reference is made to the Amended and Restated Five Year Credit Agreement dated
as of March 19, 2012 (as amended or modified from time to time, the “Credit
Agreement”) among Jabil Circuit, Inc., a Delaware corporation (the “Company”),
the Lenders (as defined in the Credit Agreement) and Citibank, N.A., as agent
for the Lenders (the “Agent”). Terms defined in the Credit Agreement are used
herein with the same meaning.

Please be advised that the Company hereby designates its undersigned Subsidiary,
                     (“Designated Subsidiary”), as a “Designated Subsidiary”
under and for all purposes of the Credit Agreement.

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:

(a) The Designated Subsidiary is a corporation duly organized, validly existing
and in good standing under the laws of                             .

(b) The execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement and the Notes to be delivered by it
are within the Designated Subsidiary’s corporate or other powers, have been duly
authorized by all necessary corporate or other action and do not contravene
(i) the Designated Subsidiary’s charter or by-laws or (ii) law or any
contractual restriction binding on or affecting the Designated Subsidiary. The
Designation Agreement and the Notes delivered by it have been duly executed and
delivered on behalf of the Designated Subsidiary.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any third party is
required for the due execution, delivery and performance by the Designated
Subsidiary of this Designation Agreement, the Credit Agreement or the Notes to
be delivered by it.

(d) This Designation Agreement is, and the Notes to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or law).

(e) There is no pending or threatened action, suit, investigation or proceeding,
including, without limitation, any Environmental Action, affecting the
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator that purports to affect the legality, validity or
enforceability of this Designation Agreement, the Credit Agreement or any Note
of the Designated Subsidiary.

 

-1-



--------------------------------------------------------------------------------

The Designated Subsidiary hereby authorizes and appoints the Company as its
attorney-in-fact to execute and deliver (a) any amendment, waiver or consent in
accordance with Section 9.01 of the Credit Agreement on behalf of and in the
name of such Subsidiary and (b) any notice or other communication hereunder, on
behalf of and in the name of such Subsidiary. If requested by the Agent, the
Designated Subsidiary shall deliver to the Agent a power of attorney enforceable
under applicable law and any additional information to the Agent as necessary to
make such power of attorney the legal, valid and binding obligation of such
Subsidiary.

The Designated Subsidiary hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Company at its offices at                     , Attention:
                     (the “Process Agent”) and the Designated Subsidiary hereby
irrevocably appoints the Process Agent to give any notice of any such service of
process, and agrees that the failure of the Process Agent to give any notice of
any such service shall not impair or affect the validity of such service or of
any judgment rendered in any action or proceeding based thereon.

The Company hereby accepts such appointment as Process Agent and agrees with you
that (i) the Company will maintain an office in Florida through the Termination
Date and will give the Agent prompt notice of any change of address of the
Company, (ii) the Company will perform its duties as Process Agent to receive on
behalf of the Designated Subsidiary and its property service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding in any New York State or federal court sitting in New York City
arising out of or relating to the Credit Agreement and (iii) the Company will
forward forthwith to the Designated Subsidiary at its address at
                             or, if different, its then current address, copies
of any summons, complaint and other process which the Company received in
connection with its appointment as Process Agent.

This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours, JABIL CIRCUIT, INC. By  

 

  Name:   Title: [THE DESIGNATED SUBSIDIARY] By  

 

  Name:   Title:

 

-2-